 
Exhibit 10.41
 
LEASE
 



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

    
Basic Lease Information
  
1
    
Table of Contents
  
2
1.
  
Premises
  
1
2.
  
Possession and Lease Commencement
  
1
3.
  
Term
  
1
4.
  
Use
  
1
5.
  
Rules and Regulations
  
1
6.
  
Rent
  
1
7.
  
Operating Expenses
  
2
8.
  
Insurance and Indemnification
  
4
9.
  
Waiver of Subrogation
  
5
10.
  
Landlord’s Repairs and Maintenance
  
5
11.
  
Tenant’s Repairs and Maintenance
  
5
12.
  
Alterations
  
5
13.
  
Signs
  
6
14.
  
Inspection/Posting Notices
  
6
15.
  
Services and Utilities
  
6
16.
  
Subordination
  
7
17.
  
Financial Statements
  
7
18.
  
Estoppel Certificate
  
7
19.
  
Security Deposit
  
7
20.
  
Limitation of Tenant’s Remedies
  
7
21.
  
Assignment and Subletting
  
8
22.
  
Authority of Tenant
  
8
23.
  
Condemnation
  
8
24.
  
Casualty Damage
  
9
25.
  
Holding Over
  
9
26.
  
Default
  
10
27.
  
Liens
  
11
28.
  
Substitution
  
11
29.
  
Transfers by Landlord
  
11
30.
  
Right of Landlord to Perform Tenant’s Covenants
  
11
31.
  
Waiver
  
11
32.
  
Notices
  
11
33.
  
Attorney’s Fees
  
12
34.
  
Successors and Assigns
  
12
35.
  
Force Majeure
  
12
36.
  
Surrender of Premises
  
12
37.
  
Hazardous Materials
  
12
38.
  
Miscellaneous
  
13
39.
  
Additional Provisions
  
14
40.
  
Jury Trial Waiver
  
15
    
Signatures
  
15

 
Exhibits:
                
Exhibit A
  
Rules and Regulations
    
Exhibit B
  
Site Plan, Property Description
    
Exhibit C
  
Lease Improvement Agreement
    
Exhibit D
  
Hazardous Materials Questionnaire
    
Exhibit E
  
Form of Letter of Credit
                
Additional Exhibits as Required



i



--------------------------------------------------------------------------------

LEASE
 
THIS LEASE is made as of the 7th day of June, 2002, by and between
EOP-INDUSTRIAL PORTFOLIO, L.L.C., a Delaware limited liability company
(hereinafter called “Landlord”), and KOSAN BIOSCIENCES INCORPORATED, a Delaware
corporation (hereinafter called “Tenant”).
 
1.    PREMISES
 
Landlord leases to Tenant and Tenant leases from Landlord, upon the terms and
conditions hereinafter set forth, those premises (the “Premises”) cross-hatched
in red on Exhibit B and described in the Basic Lease Information. The Premises
shall be all or part of a building (the “Building”) and of a project (the
“Project”), which may consist of more than one building and additional
facilities, as described in the Basic Lease Information. The Building and
Project are outlined in blue and green respectively on Exhibit B.
 
2.    POSSESSION AND LEASE COMMENCEMENT
 
This Lease shall commence August 1, 2003.
 
3.    TERM
 
The term of this Lease (the “Term”) shall commence on the Term Commencement Date
and continue in full force and effect for the number of months specified as the
Length of Term in the Basic Lease Information or until this Lease is terminated
as otherwise provided herein. If the Term Commencement Date is a date other than
the first day of the calendar month, the Term shall be the number of months of
the Length of Term in addition to the remainder of the calendar month following
the Term Commencement Date.
 
4.    USE
 
A.  General.    Tenant shall use the Premises for the permitted use specified in
the Basic Lease Information (“Permitted Use”) and for no other use or purpose.
Tenant shall control Tenant’s employees, agents, customers, visitors, invitees,
licensees, contractors, assignees and subtenants (collectively, “Tenant’s
Parties”) in such a manner that Tenant and Tenant’s Parties cumulatively do not
exceed the parking density specified in the Basic Lease Information (the
“Parking Density”) at any time. So long as Tenant is occupying the Premises,
Tenant and Tenant’s Parties shall have the nonexclusive right to use, in common
with other parties occupying the Building or Project, the parking areas,
driveways and other common areas of the Building and Project, including without
limitation the non-exclusive use of four (4) parking stalls per 1,000 square
feet occupied hereunder, subject to the terms of this Lease and such rules and
regulations as Landlord may from time to time prescribe. Landlord reserves the
right, without notice or liability to Tenant, and without the same constituting
an actual or constructive eviction, to alter or modify the common areas from
time to time, including the location and configuration thereof, and the
amenities and facilities which Landlord may determine to provide from time to
time.
 
B.  Limitations.    Tenant shall not permit any odors, smoke, dust, gas,
substances, noise or vibrations to emanate from the Premises or from any portion
of the common areas as a result of Tenant’s or any Tenant’s Party’s use thereof,
nor take any action which would constitute a nuisance or would disturb, obstruct
or endanger any other tenants or occupants of the Building or Project or
elsewhere, or unreasonably interfere with their use of their respective premises
or common areas. Storage outside the Premises of materials, vehicles or any
other items is prohibited. Tenant shall not use or allow the Premises to be used
for any immoral, improper or unlawful purpose, nor shall Tenant cause or
maintain or permit any nuisance in, on or about the Premises. Tenant shall not
commit or suffer the commission of any waste in, on or about the Premises.
Tenant shall not allow any sale by auction upon the Premises, or place any loads
upon the floors, walls or ceilings which could endanger the structure Tenant
shall not place any harmful substances in the drainage system of the Building or
Project except to the extent permitted in accordance with applicable Laws. No
waste, materials or refuse shall be dumped upon or permitted to remain outside
the Premises except in trash containers placed inside exterior enclosures
designated for that purpose by Landlord. Landlord shall not be responsible to
Tenant for the non-compliance by any other tenant or occupant of the Building or
Project with any of the above-referenced rules or any other terms or provisions
of such tenant’s or occupant’s lease or other contract.
 
        C.  Compliance with Regulations.    By entering the Premises, Tenant
accepts the Premises in the condition existing as of the date of such entry.
Tenant shall at its sole cost and expense strictly comply with all existing or
future applicable municipal, state and federal and other governmental statutes,
rules, requirements, regulations, laws and ordinances, including zoning
ordinances and regulations, and covenants, easements and restrictions of record
governing and relating to the use, occupancy or possession of the Premises, to
Tenant’s use of the common areas, or to the use, storage, generation or disposal
of Hazardous Materials (hereinafter defined) (collectively “Regulations”).
Tenant shall at its sole cost and expense obtain any and all licenses or permits
necessary for Tenant’s use of the Premises. Tenant shall at its sole cost and
expense promptly comply with the requirements of any board of fire underwriters
or other similar body now or hereafter constituted. Tenant shall not do or
permit anything to be done in, on, under or about the Project or bring or keep
anything which will in any way increase the rate of any insurance upon the
Premises, Building or Project or upon any contents therein or cause a
cancellation of said insurance. Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect and hold Landlord harmless from and
against any loss, cost, expense, damage, attorneys’ fees or liability arising
out of the failure of Tenant to comply with any Regulation accruing during the
Term or any extension of the Lease. Tenant’s obligations pursuant to the
foregoing indemnity shall survive the expiration or earlier termination of this
Lease.
 
5.    RULES AND REGULATIONS
 
Tenant shall faithfully observe and comply with the building rules and
regulations attached hereto as Exhibit A and any other reasonable rules and
regulations and any modifications or additions thereto which Landlord may from
time to time prescribe in writing for the purpose of maintaining the proper
care, cleanliness, safety, traffic flow and general order of the Premises or the
Building or Project. Tenant shall cause Tenant’s Parties to comply with such
rules and regulations. Landlord shall not be responsible to Tenant for the
non-compliance by any other tenant or occupant of the Building or Project with
any of such rules and regulations, any other tenant’s or occupant’s lease or any
Regulations.
 
6.    RENT
 
A.  Base Rent.    Tenant shall pay to Landlord and Landlord shall receive,
without notice or demand throughout the Term, Base Rent as specified in the
Basic Lease Information, payable in monthly installments in advance on or before
the first day of each calendar month, in lawful money of the United States,
without deduction or offset whatsoever except as specifically allowed hereunder,
at the Remittance Address specified in the Basic Lease Information or to such
other place as Landlord may from time to time designate in writing. Base Rent
for the first full month of the Term shall be paid by Tenant upon Tenant’s
execution of this Lease. If the obligation for payment of Base



1



--------------------------------------------------------------------------------

Rent commences on a day other than the first day of a month, then Base Rent
shall be prorated and the prorated installment shall be paid on the first day of
the calendar month next succeeding the Term Commencement Date. The Base Rent
payable by Tenant hereunder is subject to adjustment as provided elsewhere in
this Lease, as applicable. As used herein, the term “Base Rent” shall mean the
Base Rent specified in the Basic Lease Information as it may be so adjusted from
time to time.
 
B.  Additional Rent.    All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, Tenant’s Proportionate Share of
Operating Expenses, as specified in Paragraph 7 of this Lease, charges to be
paid by Tenant under Paragraph 15, the interest and late charge described in
Paragraphs 26.D. and E., and any monies spent by Landlord pursuant to Paragraph
30, shall be considered additional rent (“Additional Rent”). “Rent” shall mean
Base Rent and Additional Rent.
 
7.    OPERATING EXPENSES
 
A.  Operating Expenses.    In addition to the Base Rent required to be paid
hereunder, Tenant shall pay as Additional Rent, Tenant’s Proportionate Share of
the Building and/or Project (as applicable), as defined in the Basic Lease
Information, of Operating Expenses (defined below) in the manner set forth
below. Tenant shall pay the applicable Tenant’s Proportionate Share of each such
Operating Expenses. “Operating Expenses” shall mean all expenses and costs of
every kind and nature which Landlord shall pay or become obligated to pay,
because of or in connection with the ownership, management, maintenance, repair,
preservation, replacement and operation of the Building or Project and its
supporting facilities (as determined in accordance with generally accepted
accounting principles) other than those expenses and costs which are
specifically attributable to Tenant or which are expressly made the financial
responsibility of Landlord or specific tenants of the Building or Project
pursuant to this Lease. Operating Expenses shall include, but are not limited
to, the following:
 
(1)  Taxes.    All real property taxes and assessments, possessory interest
taxes, sales taxes, personal property taxes, business or license taxes or fees,
gross receipts taxes, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, and other impositions,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind (including fees “in-lieu” of any such tax or assessment) which are
now or hereafter assessed, levied, charged, confirmed, or imposed by any public
authority upon the Building or Project, its operations or the Rent (or any
portion or component thereof), or any tax, assessment or fee imposed in
substitution, partially or totally, of any of the above. Operating Expenses
shall also include any taxes, assessments, reassessments, or other fees or
impositions with respect to the development, leasing, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, Building or
Project or any portion thereof, including, without limitation, by or for Tenant,
and all increases therein or reassessments thereof whether the increases or
reassessments result from increased rate and/or valuation (whether upon a
transfer of the Building or Project or any portion thereof or any interest
therein or for any other reason). Operating Expenses shall not include
inheritance or estate taxes imposed upon or assessed against the interest of any
person in the Project, or taxes computed upon the basis of the net income of any
owners of any interest in the Project. If it shall not be lawful for Tenant to
reimburse Landlord for all or any part of such taxes, the monthly rental payable
to Landlord under this Lease shall be revised to net Landlord the same net
rental after imposition of any such taxes by Landlord as would have been payable
to Landlord prior to the payment of any such taxes.
 
(2)  Insurance.    All insurance premiums and costs, including, but not limited
to, any deductible amounts, premiums and other costs of insurance incurred by
Landlord, including for the insurance coverage set forth in Paragraph 8.A.
herein, but excluding earthquake insurance obtained without Tenant’s prior
consent.
 
(3)  Common Area Maintenance.
 
(a)  Repairs, replacements, and general maintenance of and for the Building and
Project and public and common areas and facilities of and comprising the
Building and Project, including, but not limited to, the roof and roof membrane,
elevators, mechanical rooms, alarm systems, pest extermination, landscaped
areas, parking and service areas, driveways, sidewalks, truck staging areas,
rail spur areas, fire sprinkler systems, sanitary and storm sewer lines, utility
services, heating/ventilation/air conditioning systems, electrical, mechanical
or other systems, telephone equipment and wiring servicing, plumbing, lighting,
and any other items or areas which affect the operation or appearance of the
Building or Project, which determination shall be at Landlord’s discretion,
except for: those items to the extent paid for by the proceeds of insurance; and
those items attributable solely or jointly to specific tenants of the Building
or Project.
 
(b)  Repairs, replacements, and general maintenance shall include the cost of
any improvements made to or assets acquired for the Project or Building that in
Landlord’s discretion may reduce any other Operating Expenses, including present
or future repair work, are reasonably necessary for the health and safety of the
occupants of the Building or Project, or for the operation of the Building
systems, services and equipment, or are required to comply with any Regulation,
such costs or allocable portions thereof to be amortized in accordance with
generally accepted accounting principles, together with interest on the
unamortized balance at the rate of 10% per annum.
 
(c)  Payment under or for any easement, license, permit, operating agreement,
declaration, restrictive covenant or instrument relating to the Building or
Project.
 
(d)  All expenses and rental related to services and costs of supplies,
materials and equipment used in operating, managing and maintaining the
Premises, Building and Project, the equipment therein and the adjacent
sidewalks, driveways, parking and service areas, including, without limitation,
expenses related to service agreements regarding security, fire and other alarm
systems, janitorial services to the extent not addressed in Paragraph 11 hereof,
window cleaning, elevator maintenance, Building exterior maintenance,
landscaping and expenses related to the administration, management and operation
of the Project.
 
(e)  The cost of supplying any services and utilities which benefit all or a
portion of the Premises, Building or Project to the extent not addressed in
Paragraph 15 hereof.
 
(f)  Legal expenses and the cost of audits by certified public accountants;
provided, however, that legal expenses chargeable as Operating Expenses shall
not include the cost of negotiating leases, collecting rents, evicting tenants,
sale of the Building or Premises, nor shall it include costs incurred in legal
proceedings with or against any tenant or buyer or to enforce the provisions of
any lease or purchase agreement.
 
(g)  A management and accounting cost recovery fee equal to ten percent (10%) of
the sum of the Operating Expenses.
 
If the rentable area of the Building and/or Project is not fully occupied during
any fiscal year of the Term as determined by Landlord, an adjustment shall be
made in Landlord’s discretion in computing the Operating Expenses for such year
so that Tenant pays an equitable portion of all variable items (e.g., utilities,
janitorial services and other component expenses that are affected by variations
in occupancy



2



--------------------------------------------------------------------------------

 
levels) of Operating Expenses, as reasonably determined by Landlord; provided,
however, that in no event shall Landlord be entitled to collect in excess of one
hundred percent (100%) of the total Operating Expenses from all of the tenants
in the Building or Project, as the case may be.
 
To the extent commercially reasonable, Landlord will use third party contractors
to perform maintenance, repairs, and other functions under this Paragraph.
Landlord will negotiate at arms length with these contractors, suppliers and/or
vendors to obtain competitive prices and Landlord will use its efforts during
this Lease to obtain competitive pricing for services and products for which
tenant is financially responsible under this Paragraph 7.
 
Notwithstanding the foregoing, Operating Expenses shall not include (i)
depreciation on the Building, (ii) real estate brokers’ commissions, (iii)
ground lease payments, principal, interest, loan fees and other carrying costs
relating to any mortgage or deed of trust on the Building or Project, (iv)
costs, fines or penalties for violations by Landlord of any governmental rule,
(v) any obligations of Landlord with respect to Hazardous Materials, (vi) any
amounts for services paid to entities related to Landlord to the extent said
amounts exceed the amounts that would have been paid to unaffiliated entities
for the same services; (vii) any costs incurred to remedy any defects in
construction of the Building, (viii) any amounts for the acquisition or
maintenance of art work located in the Building or Project or the cost of
insurance thereon, (ix) costs of repairs expressly the responsibility of
Landlord, (x) those repairs paid for by proceeds of insurance or by Tenant or
other third parties, and (xi) alterations attributable solely to tenants of the
Project other than Tenant, other than ordinary repair and maintenance. If any
capital expense borne under Paragraph 7 is above Ten Thousand Dollars
($10,000.00), then the expense will be amortized over the useful life together
with interest on the unamortized balance at the rate of ten percent (10%) per
annum.
 
Operating Expenses shall not include the cost of providing tenant improvements
or other specific costs incurred for the account of, separately billed to and
paid by specific tenants of the Building or Project, the initial construction
cost of the Building, or debt service on any mortgage or deed of trust recorded
with respect to the Project other than pursuant to Paragraph 7.A.(3)(b) above.
Notwithstanding anything herein to the contrary, in any instance wherein
Landlord, in Landlord’s reasonable discretion, deems Tenant to be responsible
for any amounts greater than Tenant’s Proportionate Share, Landlord shall have
the right to allocate costs in any manner Landlord deems reasonably appropriate.
 
The above enumeration of services and facilities shall not be deemed to impose
an obligation on Landlord to make available or provide such services or
facilities except to the extent if any that Landlord has specifically agreed
elsewhere in this Lease to make the same available or provide the same. Without
limiting the generality of the foregoing, Tenant acknowledges and agrees that it
shall be responsible for providing adequate security for its use of the
Premises, the Building and the Project and that Landlord shall have no
obligation or liability with respect thereto, except to the extent if any that
Landlord has specifically agreed elsewhere in this Lease to provide the same.
 
B.  Payment of Estimated Operating Expenses.    “Estimated Operating Expenses”
for any particular year shall mean Landlord’s estimate of the Operating Expenses
for such fiscal year made with respect to such fiscal year as hereinafter
provided. Landlord shall have the right from time to time to revise its fiscal
year and interim accounting periods so long as the periods as so revised are
reconciled with prior periods in a reasonable manner. During the last month of
each fiscal year during the Term, or as soon thereafter as practicable, Landlord
shall give Tenant written notice of the Estimated Operating Expenses for the
ensuing fiscal year. Tenant shall pay Tenant’s Proportionate Share of the
Estimated Operating Expenses with installments of Base Rent for the fiscal year
to which the Estimated Operating Expenses applies in monthly installments on the
first day of each calendar month during such year, in advance. Such payment
shall be construed to be Additional Rent for all purposes hereunder. If at any
time during the course of the fiscal year, Landlord determines that Operating
Expenses are projected to vary from the then Estimated Operating Expenses by
more than ten percent (10%), Landlord may, by written notice to Tenant, revise
the Estimated Operating Expenses for the balance of such fiscal year, and
Tenant’s monthly installments for the remainder of such year shall be adjusted
so that by the end of such fiscal year Tenant has paid to Landlord Tenant’s
Proportionate Share of the revised Estimated Operating Expenses for such year,
such revised installment amounts to be Additional Rent for all purposes
hereunder.
 
        C.  Computation of Operating Expense Adjustment.    “Operating Expense
Adjustment” shall mean the difference between Estimated Operating Expenses and
actual Operating Expenses for any fiscal year determined as hereinafter
provided. Within ninety (90) days after the end of each fiscal year, or as soon
thereafter as practicable, Landlord shall deliver to Tenant a statement of
actual Operating Expenses for the fiscal year just ended, accompanied by a
computation of Operating Expense Adjustment. If such statement shows that
Tenant’s payment based upon Estimated Operating Expenses is less than Tenant’s
Proportionate Share of Operating Expenses, then Tenant shall pay to Landlord the
difference within twenty (20) days after receipt of such statement, such payment
to constitute Additional Rent for all purposes hereunder. If such statement
shows that Tenant’s payments of Estimated Operating Expenses exceed Tenant’s
Proportionate Share of Operating Expenses, then (provided that Tenant is not in
default under this Lease) Landlord shall pay to Tenant the difference within
twenty (20) days after delivery of such statement to Tenant. If this Lease has
been terminated or the Term hereof has expired prior to the date of such
statement, then the Operating Expense Adjustment shall be paid by the
appropriate party within twenty (20) days after the date of delivery of the
statement. Should this Lease commence or terminate at any time other than the
first day of the fiscal year, Tenant’s Proportionate Share of the Operating
Expense Adjustment shall be prorated based on the exact number of calendar days
and the number of calendar months during such fiscal year that this Lease is in
effect. Notwithstanding anything to the contrary contained in Paragraph 7.A or
7.B, Landlord’s failure to provide any notices or statements within the time
periods specified in those paragraphs shall in no way excuse Tenant from its
obligation to pay Tenant’s Proportionate Share of Operating Expenses.
 
D.  Net Lease.    This shall be a triple net Lease and Base Rent shall be paid
to Landlord absolutely net of all costs and expenses, except as specifically
provided to the contrary in this Lease. The provisions for payment of Operating
Expenses and the Operating Expense Adjustment are intended to pass on to Tenant
and reimburse Landlord for all costs and expenses of the nature described in
Paragraph 7.A. incurred in connection with the ownership, management,
maintenance, repair, preservation, replacement and operation of the Building
and/or Project and its supporting facilities and such additional facilities now
and in subsequent years as may be determined by Landlord to be necessary or
desirable to the Building and/or Project.
 
E.  Tenant Audit.    If Tenant shall dispute the amount set forth in any
statement provided by Landlord under Paragraph 7.B. or 7.C. above, Tenant shall
have the right, not later than twenty (20) days following receipt of such
statement and upon the condition that Tenant shall first deposit with Landlord
the full amount in dispute, to cause Landlord’s books and records with respect
to Operating Expenses for such fiscal year to be audited by certified public
accountants selected by Tenant and subject to Landlord’s reasonable right of
approval. The Operating Expense Adjustment shall be appropriately adjusted on
the basis of such audit. If such audit discloses a liability for a refund in
excess of ten percent (10%) of Tenant’s Proportionate Share of the Operating
Expenses previously reported, the cost of such audit shall be borne by Landlord;
otherwise the cost of such audit shall be paid by Tenant. If Tenant shall not
request an audit in accordance with the provisions of this Paragraph 7.E. within
twenty (20) days after receipt of Landlord’s statement provided pursuant to
Paragraph 7.B. or 7.C., such statement shall be final and binding for all
purposes hereof. Tenant acknowledges and agrees that any information revealed in
the above described audit may contain proprietary and sensitive information and
that significant damage could result to Landlord if such information were
disclosed to any party other than Tenant’s auditors. Tenant shall not in any
manner disclose, provide or make available any information revealed by the audit
to any person or entity without Landlord’s prior written consent, which consent
may be withheld by Landlord in its sole and absolute discretion. The information
disclosed by the audit will be used by Tenant solely for the purpose of
evaluating Landlord’s books and records in connection with this Paragraph 7.E.



3



--------------------------------------------------------------------------------

 
8.    INSURANCE AND INDEMNIFICATION
 
A.  Landlord’s Insurance.    All insurance maintained by Landlord shall be for
the sole benefit of Landlord and under Landlord’s sole control.
 
(1)  Property Insurance.    Landlord agrees to maintain property insurance
insuring the Building against damage or destruction due to risk including fire,
vandalism, and malicious mischief in an amount not less than eighty percent
(80%) of the replacement cost thereof, in the form and with deductibles and
endorsements as selected by Landlord. At its election, Landlord may instead (but
shall have no obligation to) obtain “All Risk” coverage, and may also obtain
earthquake, pollution, and/or flood insurance in amounts selected by Landlord.
 
(2)  Optional Insurance.    Landlord, at Landlord’s option, may also (but shall
have no obligation to) carry (i) insurance against loss of rent, in an amount
equal to the amount of Base Rent and Additional Rent that Landlord could be
required to abate to all Building tenants in the event of condemnation or
casualty damage for a period of twelve (12) months; and (ii) liability insurance
and such other insurance as Landlord may deem prudent or advisable, including,
without limitation, liability insurance in such amounts and on such terms as
Landlord shall determine. Landlord shall not be obligated to insure, and shall
have no responsibility whatsoever for any damage to, any furniture, machinery,
goods, inventory or supplies, or other personal property or fixtures which
Tenant may keep or maintain in the Premises, or any leasehold improvements,
additions or alterations within the Premises.
 
B.  Tenant’s Insurance.    Tenant shall procure at Tenant’s sole cost and
expense and keep in effect from the date of this Lease and at all times until
the end of the Term the following:
 
(1)  Property Insurance.    Insurance on all personal property and fixtures of
Tenant and all improvements, additions or alterations made by or for Tenant to
the Premises on an “special form” basis, insuring such property for the full
replacement value of such property.
 
(2)  Liability Insurance.    Commercial General Liability insurance covering
bodily injury and property damage liability occurring in or about the Premises
or arising out of the use and occupancy of the Premises and the Project, and any
part of either, and any areas adjacent thereto, and the business operated by
Tenant or by any other occupant of the Premises. Such insurance shall include
contractual liability coverage. Such coverage shall have a minimum combined
single limit of liability of at least Two Million Dollars ($2,000,000.00), and a
minimum general aggregate limit of Three Million Dollars ($3,000,000.00), with
an “Additional Insured—Managers or Lessors of Premises Endorsement” and the
“Amendment of the Pollution Exclusion Endorsement.” All such policies shall be
written to apply to bodily injury (including death), property damage or loss,
personal and advertising injury and other covered loss, however occasioned,
occurring during the policy term, shall be endorsed to add Landlord and any
party holding an interest to which this Lease may be subordinated as an
additional insured, and shall provide that such coverage shall be “primary” and
non-contributing with any insurance maintained by Landlord, which shall be
excess insurance only. Such coverage shall also contain endorsements including
employees as additional insureds if not covered by Tenant’s Commercial General
Liability Insurance. All such insurance shall provide for the severability of
interests of insureds; and shall be written on an “occurrence” basis, which
shall afford coverage for all claims based on acts, omissions, injury and
damage, which occurred or arose (or the onset of which occurred or arose) in
whole or in part during the policy period.
 
(3)  Workers’ Compensation and Employers’ Liability Insurance.    Workers’
Compensation Insurance as required by any Regulation, and Employers’ Liability
Insurance in amounts not less than One Million Dollars ($1,000,000) each
accident for bodily injury by accident; One Million Dollars ($1,000,000) policy
limit for bodily injury by disease; and One Million Dollars ($1,000,000) each
employee for bodily injury by disease.
 
(4)  Alterations Requirements.    In the event Tenant shall desire to perform
any Alterations, Tenant shall deliver to Landlord, prior to commencing such
Alterations (i) evidence satisfactory to Landlord that Tenant carries “Builder’s
Risk” insurance covering construction of such Alterations in an amount and form
approved by Landlord, and (ii) such other insurance as Landlord shall
nondiscriminatorily require.
 
        (5)  General Insurance Requirements.    All coverages described in this
Paragraph 8.B shall be endorsed to (i) provide Landlord with thirty (30) days’
notice of cancellation or change in terms; and (ii) waive all rights of
subrogation by the insurance carrier against Landlord. If at any time during the
Term the amount or coverage of insurance which Tenant is required to carry under
this Paragraph 8.B is, in Landlord’s reasonable judgment, materially less than
the amount or type of insurance coverage typically carried by owners or tenants
of properties located in the general area in which the Premises are located
which are similar to and operated for similar purposes as the Premises or if
Tenant’s use of the Premises should change with or without Landlord’s consent,
Landlord shall have the right to require Tenant to increase the amount or change
the types of insurance coverage required under this Paragraph 8.B. All insurance
policies required to be carried by Tenant under this Lease shall be written by
companies rated A X or better in “Best’s Insurance Guide” and authorized to do
business in the State of California. Tenant shall deliver to Landlord on or
before the Term Commencement Date, and thereafter at least thirty (30) days
before the expiration dates of the expired policies, certified copies of
Tenant’s insurance policies, or a certificate evidencing the same issued by the
insurer thereunder; and, if Tenant shall fail to procure such insurance, or to
deliver such policies or certificates, Landlord may, at Landlord’s option and in
addition to Landlord’s other remedies in the event of a default by Tenant
hereunder, procure the same for the account of Tenant, and the cost thereof
shall be paid to Landlord as Additional Rent.
 
C.  Indemnification.    Tenant shall indemnify, defend by counsel reasonably
acceptable to Landlord, protect and hold Landlord (or any successor), Equity
Office Properties Trust, a Maryland real estate investment trust, EOP Operating
Limited Partnership, a Delaware limited partnership, Equity Office Properties
Management Corp., a Delaware corporation, and each of their respective
directors, shareholders, partners, lenders, members, managers, contractors,
affiliates, and employees (collectively, “Landlord Indemnities”) harmless from
and against any and all claims, liabilities, losses, costs, loss of rents,
liens, damages, injuries or expenses, including reasonable attorneys’ and
consultants’ fees and court costs, demands, causes of action, or judgments,
directly or indirectly arising out of or related to: (1) claims of injury to or
death of persons or damage to property occurring or resulting directly or
indirectly from the use or occupancy of the Premises, Building or Project by
Tenant or Tenant’s Parties, or from activities or failures to act of Tenant or
Tenant’s Parties; (2) claims arising from work or labor performed, or for
materials or supplies furnished to or at the request of Tenant in connection
with performance of any work done for the account of Tenant within the Premises
or Project; and (3) claims arising from any breach or default on the part of
Tenant in the performance of any covenant contained in this Lease. The foregoing
indemnity by Tenant shall not be applicable to claims to the extent arising from
the active negligence or willful misconduct of Landlord. Landlord shall not be
liable to Tenant and Tenant hereby waives all claims against Landlord for any
injury to or death of or damage to any person or property or business loss in or
about the Premises, Building or Project by or from any cause whatsoever (other
than Landlord’s negligence or willful misconduct) and, without limiting the
generality of the foregoing, whether caused by water leakage of any character
from the roof, walls, basement or other portion of the Premises, Building or
Project, or caused by gas, fire, oil or electricity in, on or about the
Premises, Building or Project, acts of God or of third parties, or any matter
outside of the reasonable control of Landlord. Landlord shall defend, indemnify
and hold harmless Tenant, its agents, and any and all affiliates of Tenant
including, without limitation, any corporations or other



4



--------------------------------------------------------------------------------

entities controlling, controlled by or under common control with Tenant, from
and against any and all claims or liabilities arising from (i) the negligence or
willful misconduct of Landlord, its officers, employees, agents, visitors,
invitees or licensees, or (ii) any breach or default in any material warranty or
material representation of Landlord hereunder or the performance of any material
covenant on Landlord’s part to be performed hereunder. The provisions of this
Paragraph shall survive the expiration or earlier termination of this Lease with
respect to claims or liability arising in connection with the period prior to
such expiration or termination.
 
9.    WAIVER OF SUBROGATION
 
Subject to the approval of each insurance carrier affected thereby, Landlord and
Tenant each waives any claim, loss or cost it might have against the other for
any injury to or death of any person or persons, or damage to or theft,
destruction, loss, or loss of use of any property (a “Loss”), to the extent the
same is insured against (or is required to be insured against under the terms
hereof) under any property damage insurance policy covering the Building, the
Premises, Landlord’s or Tenant’s fixtures, personal property, leasehold
improvements, or business, regardless of whether the negligence of the other
party caused such Loss.
 
10.    LANDLORD’S REPAIRS AND MAINTENANCE
 
Landlord shall maintain in good repair, reasonable wear and tear excepted, at
Landlord’s expense and not as an Operating Expense except to the extent provided
in Article 7 above, the structural soundness of the roof, foundations, and
exterior walls of the Building. The term “exterior walls” as used herein shall
not include windows, glass or plate glass, doors, dock bumpers or dock plates,
special store fronts or office entries. Landlord shall perform on behalf of
Tenant and other tenants of the Project the maintenance of the public and common
areas of the Project, including, but not limited to, the landscaped areas,
parking areas, driveways, the truck staging area, rail spur areas, fire
sprinkler systems, sanitary and storm sewer lines, utility services, electric
and telephone equipment servicing the Building(s), exterior lighting, and
anything that affects the operation and exterior appearance of the Project. Any
damage caused by or repairs necessitated by any negligence or act of Tenant or
Tenant’s Parties may be repaired by Landlord at Landlord’s option and Tenant’s
expense. Tenant shall immediately give Landlord written notice of any defect or
need of repairs in such components of the Building for which Landlord is
responsible, after which Landlord shall have a reasonable opportunity and the
right to enter the Premises at all reasonable times to repair same. Landlord, in
the course of its maintenance and repairs, shall use its best efforts to
minimize any interference with Tenant’s operations. Landlord’s liability with
respect to any defects, repairs, or maintenance for which Landlord is
responsible under any of the provisions of this Lease shall be limited to the
cost of such repairs or maintenance, and there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of repairs, alterations or
improvements in or to any portion of the Premises, the Building or the Project
or to fixtures, appurtenances or equipment in the Building, except as provided
in Paragraph 24. Landlord, in the course of its maintenance and repairs shall
use its best efforts to minimize any interference with Tenant’s operations. If
Landlord fails to timely perform its maintenance and repair obligations
hereunder and, as a consequence, Tenant’s use of the Premises is substantially
impaired, Tenant, in addition to all other remedies available hereunder or by
law shall have the right to cause such repair or maintenance to be performed by
Landlord. By taking possession of the Premises, Tenant accepts them “as is,” as
being in good order, condition and repair and the condition in which Landlord is
obligated to deliver them and suitable for the Permitted Use and Tenant’s
intended operations in the Premises, whether or not any notice of acceptance is
given.
 
11.    TENANT’S REPAIRS AND MAINTENANCE
 
Tenant shall at all times during the Term at Tenant’s expense maintain all parts
of the Premises and such portions of the Building as are within the exclusive
control of Tenant in a good, clean and secure condition and promptly make all
necessary repairs and replacements, including but not limited to, all windows,
glass, doors, walls, including demising walls, and wall finishes, floors and
floor covering, heating, ventilating and air conditioning systems, ceiling
insulation, truck doors, hardware, dock bumpers, dock plates and levelers,
plumbing work and fixtures, downspouts, entries, skylights, smoke hatches, roof
vents, electrical and lighting systems, and fire sprinklers, with materials and
workmanship of the same character, kind and quality as the original. Tenant
shall at Tenant’s expense also perform regular removal of trash and debris.
Tenant shall, at Tenant’s own expense, enter into a regularly scheduled
preventative maintenance/service contract with a maintenance contractor for
servicing all hot water, heating and air conditioning systems and equipment
within or serving the Premises. The maintenance contractor and the contract must
be approved by Landlord. The service contract must include all services
suggested by the equipment manufacturer within the operation/maintenance manual
and must become effective and a copy thereof delivered to Landlord within thirty
(30) days after the Term Commencement Date. Nothing herein shall expressly or by
implication render Tenant Landlord’s agent or contractor to effect any repairs
or maintenance required of Tenant under this Paragraph 11, as to all of which
Tenant shall be solely responsible.
 
12.    ALTERATIONS
 
        A.  Except with respect to the initial tenant improvements described in
Exhibit C attached hereto, which improvements Landlord by execution hereof
hereby approves, Tenant shall not make, or allow to be made, any alterations,
physical additions, improvements or partitions, including without limitation the
attachment of any fixtures or equipment, in, about or to the Premises
(“Alterations”) costing more than Ten Thousand Dollars ($10,000.00) in each
instance and cumulatively no more than Twenty Five Thousand Dollars ($25,000.00)
each year without obtaining the prior written consent of Landlord, which consent
shall not be unreasonably withheld with respect to proposed Alterations which:
(a) comply with all applicable Regulations; (b) are, in Landlord’s reasonable
opinion, compatible with the Building or the Project and its mechanical,
plumbing, electrical, heating/ventilation/air conditioning systems; and (c) in
Landlord’s reasonable opinion will not interfere with the use and occupancy of
any other portion of the Building or Project by any other tenant or its
invitees. Specifically, but without limiting the generality of the foregoing,
Landlord shall have the right of written consent for all plans and
specifications for Alterations subject to this Section 12, construction means
and methods, and any contractor or subcontractor to be employed on the work of
Alterations. Tenant shall also supply to Landlord any documents and information
reasonably requested by Landlord in connection with Landlord’s consideration of
a request for approval hereunder. Tenant shall cause all Alterations to be
accomplished in a good and workmanlike manner, and to comply with all applicable
Regulations and Paragraph 27 hereof. Tenant shall at Tenant’s sole expense,
perform any additional work required under applicable Regulations due to the
Alterations hereunder. No review or consent by Landlord of or to any proposed
Alteration or additional work shall constitute a waiver of Tenant’s obligations
under this Paragraph 12. Tenant shall reimburse Landlord for all costs which
Landlord may incur in connection with granting approval to Tenant for any such
Alterations, including any costs or expenses which Landlord may incur in
electing to have outside architects and engineers review said plans and
specifications, provided the cost to Tenant of any such review shall not exceed
Five Hundred Dollars ($500.00). All such Alterations shall remain the property
of Tenant until the expiration or earlier termination of this Lease, at which
time they shall be and become the property of Landlord; provided, however, that
Landlord may, at Landlord’s option, by written notice at the time it approves
any such Alterations, require that Tenant, at Tenant’s expense, remove any or
all Alterations made by Tenant and restore the Premises by the expiration or
earlier termination of this Lease, to their condition existing prior to the
construction of any such Alterations provided Tenant shall have no obligation to
remove the initial tenant improvements described in Exhibit C hereto. All such
removals and restoration shall be accomplished in a good and workmanlike manner
so as not to cause damage to the Premises or Project. If Tenant fails to remove
such Alterations or Tenant’s trade fixtures or furniture or other personal
property, Landlord may keep and use them or remove any of them and cause them to
be stored or sold in accordance with applicable law, at Tenant’s sole expense.
In addition to and wholly apart from Tenant’s obligation to pay Tenant’s
Proportionate Share of Operating Expenses, Tenant shall be responsible for and
shall pay prior to delinquency any taxes or governmental service fees,
possessory interest taxes, fees or charges in lieu of any such taxes, capital
levies, or other charges imposed upon, levied with respect to or assessed
against its fixtures or personal property, on the value of Alterations within
the Premises,



5



--------------------------------------------------------------------------------

and on Tenant’s interest pursuant to this Lease, or any increase in any of the
foregoing based on such Alterations. To the extent that any such taxes are not
separately assessed or billed to Tenant, Tenant shall pay the amount thereof as
invoiced to Tenant by Landlord.
 
B.  In compliance with Paragraph 27 hereof, at least ten (10) business days
before beginning construction of any Alteration, Tenant shall give Landlord
written notice of the expected commencement date of that construction to permit
Landlord to post and record a notice of non-responsibility. Upon substantial
completion of construction, if the law so provides, Tenant shall cause a timely
notice of completion to be recorded in the office of the recorder of the county
in which the Building is located.
 
13.    SIGNS
 
Tenant shall not place, install, affix, paint or maintain any signs, notices,
graphics or banners whatsoever or any window decor which is visible in or from
public view, the common areas or the exterior of the Premises or the Building,
in or on any exterior window or window fronting upon any common areas or service
area or upon any truck doors or man doors without Landlord’s prior written
approval which Landlord shall have the right to withhold in its absolute and
sole discretion; provided that Tenant’s name shall be included in any
Building-standard door and directory signage, if any, in accordance with
Landlord’s Building signage program, including without limitation, payment by
Tenant of any fee charged by Landlord for maintaining such signage, which fee
shall constitute Additional Rent hereunder. Any installation of signs, notices,
graphics or banners on or about the Premises or Project approved by Landlord
shall be subject to any Regulations and to any other requirements imposed by
Landlord. Tenant shall remove all such signs or graphics by the expiration or
any earlier termination of this Lease. Such installations and removals shall be
made in such manner as to avoid injury to or defacement of the Premises,
Building or Project and any other improvements contained therein, and Tenant
shall repair any injury or defacement including without limitation discoloration
caused by such installation or removal.
 
14.    INSPECTION/POSTING NOTICES
 
After reasonable notice, except in emergencies where no such notice shall be
required, Landlord and Landlord’s agents and representatives, shall have the
right to enter the Premises to inspect the same, to clean, to perform such work
as may be permitted or required hereunder, to make repairs, improvements or
alterations to the Premises, Building or Project or to other tenant spaces
therein, to deal with emergencies, to post such notices as may be permitted or
required by law to prevent the perfection of liens against Landlord’s interest
in the Project or to exhibit the Premises to prospective tenants, purchasers,
encumbrancers or to others, or for any other purpose as Landlord may deem
necessary or desirable; provided, however, that Landlord shall use reasonable
efforts not to unreasonably interfere with Tenant’s business operations, and
further provided that Tenant shall be entitled to have an employee of Tenant
accompany the person(s) entering the Premises provided that Tenant makes such
employee available at the time Landlord or such other party desires to enter the
Premises. Tenant shall not be entitled to any abatement of Rent by reason of the
exercise of any such right of entry. Tenant waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby. Landlord shall have the right to use any and all means which Landlord
may deem necessary or proper to open said doors in an emergency, in order to
obtain entry to any portion of the Premises, and any entry to the Premises or
portions thereof obtained by Landlord by any of said means, or otherwise, shall
not be construed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction, actual or constructive, of Tenant from the Premises or
any portions thereof. At any time within six (6) months prior to the expiration
of the Term or following any earlier termination of this Lease or agreement to
terminate this Lease, Landlord shall have the right to erect on the Premises,
Building and/or Project a suitable sign indicating that the Premises are
available for lease.
 
15.    SERVICES AND UTILITIES
 
A.  Tenant shall (where practicable) contract for and pay directly when due, for
all water, gas, heat, air conditioning, light, power, telephone, sewer,
sprinkler charges, cleaning, waste disposal and other utilities and services
used on or from the Premises, together with any taxes, penalties, surcharges or
the like pertaining thereto, and maintenance charges for utilities and shall
furnish all electric light bulbs, ballasts and tubes used within the Premises.
If any such services are not separately billed or metered to Tenant, Tenant
shall pay an equitable proportion, as determined in good faith by Landlord, of
all charges billed or metered with other premises. All sums payable under this
Paragraph 15 shall constitute Additional Rent hereunder.
 
B.  Tenant acknowledges that Tenant has inspected and accepts the water,
electricity, heat and air conditioning and other utilities and services being
supplied or furnished to the Premises as of the date Tenant takes possession of
the Premises, if any, as being sufficient in their present condition, “as is,”
for the Permitted Use, and for Tenant’s intended operations in the Premises.
 
        C.  If Tenant shall require water or electric current or any other
resource in excess of that being furnished or supplied for the use of the
Premises as of the date Tenant takes possession of the Premises, if any, as
determined by Landlord, Tenant shall first procure the written consent of
Landlord which Landlord may refuse, to the use thereof, and Landlord may cause a
special meter to be installed in the Premises so as to measure the amount of
water, electric current or other resource consumed for any such other use.
Tenant shall pay directly to Landlord upon demand as an addition to and separate
from payment of Operating Expenses the cost of all such additional resources,
energy, utility service and meters (and of installation, maintenance and repair
thereof and of any additional circuits or other equipment necessary to furnish
such additional resources, energy, utility or service). Landlord may add to the
separate or metered charge a recovery of additional expense incurred in keeping
account of the excess water, electric current or other resource so consumed.
Landlord shall in no case be liable for any damages directly or indirectly
resulting from nor shall the Rent or any monies owed Landlord under this Lease
herein reserved be abated by reason of: (a) the installation, use or
interruption of use of any equipment used in connection with the furnishing of
any such utilities or services, or any change in the character or means of
supplying or providing any such utilities or services or any supplier thereof;
(b) the failure to furnish or delay in furnishing any such utilities or services
when such failure or delay is caused by acts of God or the elements, labor
disturbances of any character, or otherwise, or because of any interruption of
service due to Tenant’s use of water, electric current or other resource in
excess of that being supplied or furnished for the use of the Premises as of the
date Tenant takes possession of the Premises; or (c) the inadequacy, limitation,
curtailment, rationing or restriction on use of water, electricity, gas or any
other form of energy or any other service or utility whatsoever serving the
Premises or Project otherwise; or (d) the partial or total unavailability of any
such utilities or services to the Premises or the Building or the diminution in
the quality or quantity thereof, whether by Regulation or otherwise; or (e) any
interruption in Tenant’s business operations as a result of any such occurrence;
nor shall any such occurrence constitute an actual or constructive eviction of
Tenant or a breach of an implied warranty by Landlord. Landlord shall further
have no obligation to protect or preserve any apparatus, equipment or device
installed by Tenant in the Premises, including without limitation by providing
additional or after-hours heating or air conditioning. Landlord shall be
entitled to cooperate voluntarily and in a reasonable manner with the efforts of
national, state or local governmental agencies or utility suppliers in reducing
energy or other resource consumption. The obligation to make services available
hereunder shall be subject to the limitations of any such voluntary, reasonable
program. In addition, Landlord reserves the right to change the supplier or
provider of any such utility or service from time to time. Landlord may, but
shall not be obligated to, upon notice to Tenant, contract with or otherwise
obtain any electrical or other such service for or with respect to the Premises
or Tenant’s operations therein from any supplier or provider of any such
service. Tenant shall cooperate with Landlord and any supplier or provider of
such services designated by Landlord from time to time to facilitate the
delivery of such services to Tenant at the Premises and to the Building and
Project, including without limitation allowing Landlord and Landlord’s suppliers
or providers, and their respective agents and contractors, reasonable access to
the Premises for the purpose of installing, maintaining, repairing, replacing or
upgrading such service or any equipment or machinery associated therewith.



6



--------------------------------------------------------------------------------

 
16.    SUBORDINATION
 
Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be and is hereby
declared to be subject and subordinate at all times to: (a) all ground leases or
underlying leases which may now exist or hereafter be executed affecting the
Premises and/or the land upon which the Premises and Project are situated, or
both; and (b) any mortgage or deed of trust which may now exist or be placed
upon the Building, the Project and/or the land upon which the Premises or the
Project are situated, or said ground leases or underlying leases, or Landlord’s
interest or estate in any of said items which is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
liens to this Lease. If any ground lease or underlying lease terminates for any
reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord provided that Tenant shall not be disturbed in its possession under
this Lease by such successor in interest so long as Tenant is not in default
under this Lease. Within ten (10) days after request by Landlord, Tenant shall
execute and deliver any additional documents evidencing Tenant’s attornment or
the subordination of this Lease with respect to any such ground leases or
underlying leases or any such mortgage or deed of trust, in any reasonable form
requested by Landlord or by any ground landlord, mortgagee, or beneficiary under
a deed of trust, subject to such nondisturbance requirement. If requested in
writing by Tenant, Landlord shall use commercially reasonable efforts to obtain
a subordination, nondisturbance and attornment agreement for the benefit of
Tenant reflecting the foregoing from any ground landlord, mortgagee or
beneficiary, at Tenant’s expense, subject to such other terms and conditions as
the ground landlord, mortgagee or beneficiary may require. Landlord will attempt
to get a non-disturbance agreement from any subsequent mortgagor on the
property.
 
17.    FINANCIAL STATEMENTS
 
At the request of Landlord from time to time, but not more than twice in any
twelve (12) month period, Tenant shall provide to Landlord Tenant’s and any
guarantor’s current financial statements or other information discussing
financial worth of Tenant and any guarantor, which Landlord shall use solely for
purposes of this Lease and in connection with the ownership, management,
financing and disposition of the Project.
 
18.     ESTOPPEL CERTIFICATE
 
Tenant agrees from time to time, within ten (10) days after request of Landlord,
to deliver to Landlord, or Landlord’s designee, an estoppel certificate stating
that this Lease is in full force and effect, that this Lease has not been
modified (or stating all modifications, written or oral, to this Lease), the
date to which Rent has been paid, the unexpired portion of this Lease, that
there are no current defaults by Landlord or Tenant under this Lease (or
specifying any such defaults), that the leasehold estate granted by this Lease
is the sole interest of Tenant in the Premises and/or the land at which the
Premises are situated, and such other matters pertaining to this Lease as may be
reasonably requested by Landlord or any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or Project or any interest therein.
Failure by Tenant to execute and deliver such certificate shall constitute an
acceptance of the Premises and acknowledgment by Tenant that the statements
included are true and correct without exception. Landlord and Tenant intend that
any statement delivered pursuant to this Paragraph may be relied upon by any
mortgagee, beneficiary, purchaser or prospective purchaser of the Building or
Project or any interest therein. The parties agree that Tenant’s obligation to
furnish such estoppel certificates in a timely fashion is a material inducement
for Landlord’s execution of this Lease.
 
19.    SECURITY DEPOSIT
 
        Tenant agrees to deposit with Landlord upon execution of this Lease, a
security deposit as stated in the Basic Lease Information (the “Security
Deposit”), which sum shall be held and owned by Landlord, without obligation to
pay interest, as security for the performance of Tenant’s covenants and
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of damages incurred by Landlord in case of Tenant’s
default. Upon the occurrence of any event of default by Tenant, Landlord may
from time to time, without prejudice to any other remedy provided herein or by
law, use such fund to the extent necessary to credit against any arrears of Rent
or other payments due to Landlord hereunder, and any other damage, injury,
expense or liability caused by such event of default, and Tenant shall pay to
Landlord, on demand, the amount so applied in order to restore the Security
Deposit to its original amount. Although the Security Deposit shall be deemed
the property of Landlord, any remaining balance of such deposit shall be
returned by Landlord to Tenant at such time after termination of this Lease that
all of Tenant’s obligations under this Lease have been fulfilled, reduced by
such amounts as may be required by Landlord to remedy defaults on the part of
Tenant in the payment of Rent or other obligations of Tenant under this Lease,
including any obligation to repair damage to the Premises, Building or Project
caused by Tenant or any Tenant’s Parties as required pursuant to this Lease.
Landlord is hereby granted a security interest in the Security Deposit in
accordance with applicable provisions of the California Commercial Code.
Landlord may use and commingle the Security Deposit with other funds of
Landlord. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, and all other provisions of any Regulations, now or
hereinafter in force, which restricts the amount or types of claim that a
landlord may make upon a security deposit or imposes upon a landlord (or its
successors) any obligation with respect to the handling or return of security
deposits.
 
All of the Security Deposit shall be in the form of an irrevocable letter of
credit (the “Letter of Credit”), which Letter of Credit shall: (a) be in the
amount of $903,312.00; (b) be issued on the form attached hereto as Exhibit E;
(c) name Landlord as its beneficiary; and (d) be drawn on an FDIC insured
financial institution satisfactory to the Landlord. The Letter of Credit (and
any renewals or replacements thereof) shall be for a term of not less than one
(1) year. Tenant agrees that it shall from time to time, as necessary, whether
as a result of a draw on the Letter of Credit by Landlord pursuant to the terms
hereof or as a result of the expiration of the Letter of Credit then in effect,
renew or replace the original and any subsequent Letter of Credit so that a
Letter of Credit, in the amount required hereunder, is in effect until a date
which is at least thirty (30) days after the Termination Date of the Lease. If
Tenant fails to furnish such renewal or replacement at least forty five (45)
days prior to the stated expiration date of the Letter of Credit then held by
Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a Security Deposit
pursuant to the terms of this Section 19. Any renewal or replacement of the
original or any subsequent Letter of Credit shall meet the requirements for the
original Letter of Credit as set forth above, except that such replacement or
renewal shall be issued by an FDIC insured financial institution satisfactory to
the Landlord at the time of the issuance thereof.
 
If Landlord draws on the Letter of Credit as permitted in this Lease or the
Letter of Credit, then, upon demand of Landlord, Tenant shall restore the amount
available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount.
 
20.    LIMITATION OF TENANT’S REMEDIES
 
The obligations and liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease are not personal obligations of Landlord or of the
individual or other partners of Landlord or its or their partners, directors,
officers, or shareholders, and Tenant agrees to look solely to Landlord’s
interest in the Project for the recovery of any amount from Landlord, and shall
not look to other assets of Landlord nor seek recourse against the assets of the
individual or other partners of Landlord or its or their partners, directors,
officers or shareholders. Any lien obtained to enforce any such judgment and any
levy of execution thereon shall be subject and subordinate to any



7



--------------------------------------------------------------------------------

lien, mortgage or deed of trust on the Project. Under no circumstances shall
Tenant have the right to offset against or recoup Rent or other payments due and
to become due to Landlord hereunder except as expressly provided in this Lease,
which Rent and other payments shall be absolutely due and payable hereunder in
accordance with the terms hereof.
 
21.    ASSIGNMENT AND SUBLETTING
 
A.  (1)  General.    Tenant shall not assign this Lease or sublet the Premises
or any part thereof without Landlord’s prior written consent except as provided
herein. If Tenant desires to assign this Lease or sublet any or all of the
Premises, Tenant shall give Landlord written notice (the “Transfer Notice”) at
least sixty (60) days prior to the anticipated effective date of the proposed
assignment or sublease, which shall contain all of the information reasonably
requested by Landlord to address Landlord’s decision criteria specified
hereinafter. Landlord shall then have a period of thirty (30) days following
receipt of the Transfer Notice to notify Tenant in writing whether Landlord
elects to consent to the proposed assignment or sublease, subject, however, to
Landlord’s prior written consent of the proposed assignee or subtenant and of
any related documents or agreements associated with the assignment or sublease.
If Landlord should fail to notify Tenant in writing of such election within said
period, Landlord shall be deemed to have approved the proposed assignee or
subtenant. Landlord’s consent to a proposed assignment or sublease shall not be
unreasonably withheld. Consent to any assignment or subletting shall not
constitute consent to any subsequent transaction to which this Paragraph 21
applies.
 
(2)  Conditions of Landlord’s Consent.    Without limiting the other instances
in which it may be reasonable for Landlord to withhold Landlord’s consent to an
assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold Landlord’s consent in the following
instances: if the proposed assignee does not agree to be bound by and assume the
obligations of Tenant under this Lease in form reasonably satisfactory to
Landlord; the use of the Premises by such proposed assignee or subtenant would
not be a Permitted Use; the proposed assignee or subtenant is not of sound
financial condition as determined by Landlord in Landlord’s reasonable
discretion. Failure by or refusal of Landlord to consent to a proposed assignee
or subtenant shall not cause a termination of this Lease. At the option of
Landlord, a surrender and termination of this Lease shall operate as an
assignment to Landlord of some or all subleases or subtenancies. Landlord shall
exercise this option by giving notice of that assignment to such subtenants on
or before the effective date of the surrender and termination.
 
B.  Bonus Rent.    Any Rent or other consideration realized by Tenant under any
such sublease or assignment in excess of the Rent payable hereunder, after
amortization of (1) the reasonable cost of any improvements which Tenant has
made to the Premises in connection with such sublease or assignment, and (2)
reasonable subletting and assignment costs, shall be divided and paid, fifty
percent (50%) to Tenant, fifty percent (50%) to Landlord. In any subletting or
assignment undertaken by Tenant, Tenant shall diligently seek to obtain the
maximum rental amount available in the marketplace for comparable space
available for primary leasing.
 
C.  For purposes of this Lease, an assignment or subletting shall not include
any assignment or sublease of all or any portion of the Premises made to any
entity which controls, is controlled by, or is under common control with Tenant;
to any entity which results from a merger or consolidation with Tenant
(including any successor corporation); to any entity engaged in a joint venture
with Tenant; or to any entity which acquires substantially all of the stock or
assets of Tenant, as a going concern, with respect to the business that is being
conducted in the Premises (hereinafter each a “Permitted Transfer”). In
addition, a sale or transfer of capital stock of Tenant shall be deemed a
Permitted Transfer if (1) such sale or transfer occurs in connection with any
bona fide financing or capitalization for the benefit of Tenant, or (2) Tenant
is a publicly traded corporation, provided Landlord is in no worse position with
respect to Landlord’s economic security under this Lease. Notwithstanding
anything to the contrary contained in this Lease, Landlord shall have no right
of approval or consent with respect to any Permitted Transfer, nor shall
Landlord have any right to any sums or other economic consideration resulting
from any Permitted Transfer.
 
Notwithstanding the foregoing, a transfer shall be a “Permitted Transfer” only
if Landlord is in no worse a position with respect to Landlord’s economic
security under this Lease (including payment of rent).
 
D.  Liability.    No assignment or subletting by Tenant, permitted or otherwise,
shall relieve Tenant of any obligation under this Lease or any guarantor of this
Lease of any liability under its guaranty or alter the primary liability of the
Tenant named herein for the payment of Rent or for the performance of any other
obligations to be performed by Tenant, including obligations contained in
Paragraph 25 with respect to any assignee or subtenant. Landlord may collect
rent or other amounts or any portion thereof from any assignee, subtenant, or
other occupant of the Premises, permitted or otherwise, and apply the net rent
collected to the Rent payable hereunder, but no such collection shall be deemed
to be a waiver of this Paragraph 21, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of the obligations of Tenant under this Lease or any
guarantor of this Lease of any liability under its guaranty. Any assignment or
subletting which conflicts with the provisions hereof shall be void.
 
22.    AUTHORITY
 
        Landlord represents and warrants that it has full right and authority to
enter into this Lease and to perform all of Landlord’s obligations hereunder and
that all persons signing this Lease on its behalf are authorized to do. Tenant
represents and warrants that Tenant has full right and authority to enter into
this Lease, and to perform all of Tenant’s obligations hereunder, and that all
persons signing this Lease on its behalf are authorized to do so.
 
23.    CONDEMNATION
 
A.  Condemnation Resulting in Termination.    If the whole or any substantial
part of the Premises should be taken or condemned for any public use under any
Regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and the taking would prevent or materially interfere with the Permitted
Use of the Premises, either party shall have the right to terminate this Lease
at its option. If any material portion of the Building or Project is taken or
condemned for any public use under any Regulation, or by right of eminent
domain, or by private purchase in lieu thereof, Landlord may terminate this
Lease at its option. In either of such events, the Rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of said
Premises shall have occurred.
 
B.  Condemnation Not Resulting in Termination.    If a portion of the Project of
which the Premises are a part should be taken or condemned for any public use
under any Regulation, or by right of eminent domain, or by private purchase in
lieu thereof, and this Lease is not terminated as provided in Paragraph 23.A.
above, the Rent payable hereunder during the unexpired portion of this Lease
shall be reduced, beginning on the date when the physical taking shall have
occurred, to such amount as may be fair and reasonable under all of the
circumstances.
 
C.  Award.    Landlord shall be entitled to (and Tenant shall assign to
Landlord) any and all payment, income, rent, award or any interest therein
whatsoever which may be paid or made in connection with such taking or
conveyance and Tenant shall have no claim against Landlord or otherwise for any
sums paid by virtue of such proceedings, whether or not attributable to the
value of any unexpired portion of this Lease, except as expressly provided in
this Lease. Notwithstanding the foregoing, any compensation specifically and



8



--------------------------------------------------------------------------------

separately awarded Tenant for loss of business, Tenant’s personal property, the
unamortized cost of any tenant improvements or alterations and moving costs, or
loss of good will, shall be and remain the property of Tenant.
 
D.  Waiver of CCP§1265.130.    Each party waives the provisions of California
Civil Code Procedure Section 1265.130 allowing either party to petition the
superior court to terminate this Lease as a result of a partial taking.
 
24.    CASUALTY DAMAGE
 
A.  If the Premises should be damaged or destroyed by fire, tornado or other
casualty, Tenant shall give immediate written notice thereof to Landlord. Within
thirty (30) days of such notice, Landlord shall notify Tenant whether in
Landlord’s opinion such repairs can be made either (i) within ninety (90) days,
(ii) in more than ninety (90) days but in no less than one hundred eighty (180)
days, or (iii) in more than one hundred eighty (180) days from the date of such
notice. Landlord’s determination shall be binding on Tenant. If Landlord fails
to complete the repairs within one hundred eighty (180) days after the date upon
which Landlord is notified of such damage, such period of time to be extended
for delays caused by the fault or neglect of Tenant or because of acts of God,
acts of public agencies, labor disputes, strikes, fires, freight embargoes,
rainy or stormy weather, inability to obtain materials, supplies or fuels, or
delay of the contractors or subcontractors due to such causes or other
contingencies beyond the control of Landlord, Tenant may at its option terminate
this Lease by delivering written notice of termination to Landlord whereupon
this Lease shall terminate thirty (30) days thereafter.
 
B.  If the Premises should be damaged by fire, tornado or other casualty but
only to such extent that rebuilding or repairs can in Landlord’s estimation be
completed within ninety (90) days after the date upon which Landlord is notified
by Tenant of such damage, this Lease shall not terminate, and Landlord shall at
its sole cost and expense thereupon proceed with reasonable diligence to rebuild
and repair the Premises to substantially the condition in which they existed
prior to such damage, except that Landlord shall not be required to rebuild,
repair or replace any part of the partitions, fixtures, additions and other
improvements which may have been placed in, on or about the Premises by Tenant.
If the Premises are untenantable in whole or in part following such damage, the
Rent payable hereunder during the period in which they are untenantable shall be
reduced to such extent as may be fair and reasonable under all of the
circumstances.
 
C.  If the Premises or Building should be damaged by fire, tornado or other
casualty but only to such extent that rebuilding or repairs can in Landlord’s
estimation be completed in more than ninety (90) days but in less than one
hundred eighty (180) days, then Landlord shall have the option of either (i)
terminating this Lease by written notice given to Tenant within thirty (30) days
after the date upon which Landlord is notified by Tenant of such damage,
effective upon the date of the occurrence of such damage, in which event the
Rent shall be abated during the unexpired portion of the Lease, or (ii) electing
to rebuild or repair the Premises to substantially the condition in which they
existed prior to such damage except that Landlord shall not be required to
rebuild, repair or replace any part of the partitions, fixtures, additions and
other improvements which may have been placed in, on or about the Premises by
Tenant. If the Premises are untenantable in whole or in part following such
damage, the Rent payable hereunder during the period in which they are
untenantable shall be reduced to such extent as may be fair and reasonable under
all of the circumstances. In the event that Landlord should fail to complete
such repairs and rebuilding within one hundred eighty (180) days after the date
upon which Landlord is notified of such damage, such period of time to be
extended for delays caused by the fault or neglect of Tenant or because of acts
of God, acts of public agencies, labor disputes, strikes, fires, freight
embargoes, rainy or stormy weather, inability to obtain materials, supplies or
fuels, or delay of the contractors or subcontractors due to such causes or other
contingencies beyond the reasonable control of Landlord, Tenant may at its
option terminate this Lease by delivering thirty (30) days prior written notice
of termination to Landlord as Tenant’s exclusive remedy, whereupon all rights
and obligations hereunder shall cease and terminate.
 
D.  If the Premises should be so damaged by fire, tornado or other casualty that
rebuilding or repairs cannot in Landlord’s estimation be completed within one
hundred eighty (180) days after the date upon which Landlord is notified by
Tenant of such damage, this Lease shall terminate and the Rent shall be abated
during the unexpired portion of this Lease, effective upon the date of the
occurrence of such damage.
 
E.  Tenant’s Fault.    Notwithstanding anything herein to the contrary, if the
Premises or any other portion of the Building are damaged by Casualty resulting
from the fault, negligence, or breach of this Lease by Tenant or any of Tenant’s
Parties, Tenant shall be liable to Landlord for the cost and expense of the
repair and restoration of the Building caused thereby to the extent such cost
and expense is not covered by insurance proceeds.
 
F.  Insurance Proceeds.    Notwithstanding anything herein to the contrary, if
the Premises or Building are damaged or destroyed and are not substantially
covered by the insurance proceeds received by Landlord such that a reasonable
landlord would not fund the difference, or if the holder of any indebtedness
secured by a mortgage or deed of trust covering the Premises requires that the
insurance proceeds be applied to such indebtedness, then in either case Landlord
shall have the right to terminate this Lease by delivering written notice of
termination to Tenant within fifteen (15) days after the date of notice to
Landlord that said damage or destruction is not fully covered by insurance or
such requirement is made by any such holder, as the case may be, whereupon this
Lease shall terminate.
 
G.  Waiver.    This Paragraph 24 shall be Tenant’s sole and exclusive remedy in
the event of damage or destruction to the Premises or the Building. As a
material inducement to Landlord entering into this Lease, Tenant hereby waives
any rights it may have under Sections 1932, 1933(4), 1941 or 1942 of the Civil
Code of California with respect to any destruction of the Premises, Landlord’s
obligation for tenantability of the Premises and Tenant’s right to make repairs
and deduct the expenses of such repairs, or under any similar law, statute or
ordinance now or hereafter in effect.
 
H.  Tenant’s Personal Property.    In the event of any damage or destruction of
the Premises or the Building, under no circumstances shall Landlord be required
to repair any injury or damage to, or make any repairs to or replacements of,
Tenant’s personal property.
 
I.  In the event Landlord chooses to rebuild under this Paragraph 24, Landlord
agrees to do so without delay and complete such rebuilding in as expeditious a
manner as is commercially reasonable given the circumstances.
 
25.    HOLDING OVER
 
Unless Landlord expressly consents in writing to Tenant’s holding over, Tenant
shall be unlawfully and illegally in possession of the Premises, whether or not
Landlord accepts any rent from Tenant or any other person while Tenant remains
in possession of the Premises without Landlord’s written consent. If Tenant
shall retain possession of the Premises or any portion thereof without
Landlord’s consent following the expiration of this Lease or sooner termination
for any reason, then Tenant shall pay to Landlord for each day of such retention
one hundred fifty percent (150%) of the amount of daily rental as of the last
month prior to the date of expiration or earlier termination. Tenant shall also
indemnify, defend, protect and hold Landlord harmless from any loss, liability
or cost, including consequential and incidental damages and reasonable
attorneys’ fees, incurred by Landlord resulting from delay by Tenant in
surrendering the Premises. Acceptance of Rent by Landlord following expiration
or earlier termination of this Lease, or following demand by Landlord for
possession of the Premises, shall not constitute a renewal of this Lease, and
nothing contained in this Paragraph 25 shall waive Landlord’s right of reentry
or any other right. Additionally, if upon expiration or earlier termination of
this Lease, or following demand by Landlord for possession of the Premises,
Tenant has not fulfilled its obligation with respect to repairs and cleanup of
the Premises or any other Tenant obligations as set forth in this Lease, then
Landlord shall have the right to perform any such obligations as it deems
necessary



9



--------------------------------------------------------------------------------

at Tenant’s sole cost and expense, and any time required by Landlord to complete
such obligations shall be considered a period of holding over and the terms of
this Paragraph 25 shall apply provided Landlord diligently undertakes to
complete such work in a timely manner. The provisions of this Paragraph 25 shall
survive any expiration or earlier termination of this Lease.
 
26.    DEFAULT
 
A.  Events of Default.    The occurrence of any of the following shall
constitute an event of default on the part of Tenant:
 
(1)  Abandonment.    Abandonment or vacation of the Premises for a continuous
period in excess of five (5) days. Tenant waives any right to notice Tenant may
have under Section 1951.3 of the Civil Code of the State of California, the
terms of this Paragraph 26.A. being deemed such notice to Tenant as required by
said Section 1951.3.
 
(2)  Nonpayment of Rent.    Failure to pay any installment of Rent or any other
amount due and payable hereunder upon the date when said payment is due, such
failure continuing without cure by payment of the delinquent Rent and late
charges or other obligations for a period of five (5) days after written notice
of such failure, provided, however, that except as otherwise expressly provided
herein, Landlord shall not be required to provide such notice more than twice
during any three (3)  year period of the Term, the third such non-payment in
such period constituting default for all purposes hereof without requirement of
notice, as to which time is of the essence.
 
(3)  Other Obligations.    Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in subparagraphs
(1) and (2) of this Paragraph 26.A., and in Paragraphs 8, 16, 18 and 25, such
failure continuing for fifteen (15) days after written notice of such failure,
as to which time is of the essence.
 
(4)  General Assignment.    A general assignment by Tenant for the benefit of
creditors.
 
(5)  Bankruptcy.    The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of thirty (30) days. If
under applicable law, the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease.
 
(6)  Receivership.    The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such appointment
remains undismissed or undischarged for a period of thirty (30) days after the
order therefor.
 
(7)  Attachment.    The attachment, execution or other judicial seizure of all
or substantially all of Tenant’s assets or Tenant’s leasehold of the Premises,
if such attachment or other seizure remains undismissed or undischarged for a
period of twenty (20) days after the levy thereof.
 
(8)  Insolvency.    The admission by Tenant in writing of its inability to pay
its debts as they become due.
 
B.  Remedies Upon Default.
 
(1)  Termination.     In the event of the occurrence of any event of default,
Landlord shall have the right to give a written termination notice to Tenant,
and on the date specified in such notice, Tenant’s right to possession shall
terminate, and this Lease shall terminate unless on or before such date all Rent
in arrears and all costs and expenses incurred by or on behalf of Landlord
hereunder shall have been paid by Tenant and all other events of default of this
Lease by Tenant at the time existing shall have been fully remedied to the
satisfaction of Landlord. At any time after such termination, Landlord may
recover possession of the Premises or any part thereof and expel and remove
therefrom Tenant and any other person occupying the same, including any
subtenant or subtenants notwithstanding Landlord’s consent to any sublease, by
any lawful means, and again repossess and enjoy the Premises without prejudice
to any of the remedies that Landlord may have under this Lease, or at law or
equity by any reason of Tenant’s default or of such termination. Landlord hereby
reserves the right, but shall not have the obligation, to recognize the
continued possession of any subtenant. The delivery or surrender to Landlord by
or on behalf of Tenant of keys, entry codes, or other means to bypass security
at the Premises shall not terminate this Lease.
 
        (2)  Continuation After Default.    Even though an event of default may
have occurred, this Lease shall continue in effect for so long as Landlord does
not terminate Tenant’s right to possession under Paragraph 26.B.(1) hereof.
Landlord shall have the remedy described in California Civil Code Section 1951.4
(“Landlord may continue this ease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations”), or any successor
code section. Accordingly, if Landlord does not elect to terminate this Lease on
account of any event of default by Tenant, Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Rent as it becomes due. Acts of maintenance, preservation or efforts to lease
the Premises or the appointment of a receiver under application of Landlord to
protect Landlord’s interest under this Lease or other entry by Landlord upon the
Premises shall not constitute an election to terminate Tenant’s right to
possession.
 
C.  Damages After Default.    Should Landlord terminate this Lease pursuant to
the provisions of Paragraph 26.B.(1) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or any successor code sections. Upon such termination, in
addition to any other rights and remedies to which Landlord may be entitled
under applicable law or at equity, Landlord shall be entitled to recover from
Tenant: (1) the worth at the time of award of the unpaid Rent and other amounts
which had been earned at the time of termination, (2) the worth at the time of
award of the amount by which the unpaid Rent and other amounts that would have
been earned after the date of termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(3) the worth at the time of award of the amount by which the unpaid Rent and
other amounts for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could be reasonably avoided; and
(4) any other amount and court costs necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom. The “worth at the time of award” as used in (1) and (2) above
shall be computed at the Applicable Interest Rate (defined below). The “worth at
the time of award” as used in (3) above shall be computed by discounting such
amount at the Federal Discount Rate of the Federal Reserve Bank of San Francisco
at the time of award plus one percent (1%). If this Lease provides for any
periods during the Term during which Tenant is not required to pay Base Rent or
if Tenant otherwise receives a Rent concession, then upon the occurrence of an
event of default, Tenant shall owe to Landlord the full amount of such Base Rent
or value of such Rent concession, plus interest at the Applicable Interest Rate,
calculated from the date that such Base Rent or Rent concession would have been
payable.
 
D.    Late Charge.    In addition to its other remedies, Landlord shall have the
right without notice or demand to add to the amount of any payment required to
be made by Tenant hereunder, and which is not paid and received by Landlord on
or before the first day of each calendar month, an amount equal to five percent
(5%) of the delinquent amount for each month or portion thereof that the
delinquency



10



--------------------------------------------------------------------------------

remains outstanding to compensate Landlord for the loss of the use of the amount
not paid and the administrative costs caused by the delinquency, the parties
agreeing that Landlord’s damage by virtue of such delinquencies would be
extremely difficult and impracticable to compute and the amount stated herein
represents a reasonable estimate thereof. Any waiver by Landlord of any late
charges or failure to claim the same shall not constitute a waiver of other late
charges or any other remedies available to Landlord.
 
E.  Remedies Cumulative.    All of Landlord’s rights, privileges and elections
or remedies are cumulative and not alternative, to the extent permitted by law
and except as otherwise provided herein.
 
27.    LIENS
 
Tenant shall at all times keep the Premises and the Project free from liens
arising out of or related to work or services performed, materials or supplies
furnished or obligations incurred by or on behalf of Tenant or in connection
with work made, suffered or done by or on behalf of Tenant in or on the Premises
or Project. If Tenant shall not, within ten (10) days following the imposition
of any such lien, cause the same to be released of record by payment or posting
of a proper bond, Landlord shall have, in addition to all other remedies
provided herein and by law, the right, but not the obligation, to cause the same
to be released by such means as Landlord shall deem proper, including payment of
the claim giving rise to such lien. All sums paid by Landlord on behalf of
Tenant and all expenses incurred by Landlord in connection therefor shall be
payable to Landlord by Tenant on demand with interest at the Applicable Interest
Rate as Additional Rent. Landlord shall have the right at all times to post and
keep posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper, for the protection of Landlord, the Premises, the
Project and any other party having an interest therein, from mechanics’ and
materialmen’s liens, and Tenant shall give Landlord not less than ten (10)
business days prior written notice of the commencement of any work in the
Premises or Project which could lawfully give rise to a claim for mechanics’ or
materialmen’s liens to permit Landlord to post and record a timely notice of
non-responsibility, as Landlord may elect to proceed or as the law may from time
to time provide, for which purpose, if Landlord shall so determine, Landlord may
enter the Premises. Tenant shall not remove any such notice posted by Landlord
without Landlord’s consent, and in any event not before completion of the work
which could lawfully give rise to a claim for mechanics’ or materialmen’s liens.
 
28.    SUBSTITUTION
 
INTENTIONALLY OMITTED
 
29.    TRANSFERS BY LANDLORD
 
In the event of a sale or conveyance by Landlord of the Building or a
foreclosure by any creditor of Landlord, the same shall operate to release
Landlord from any liability upon any of the covenants or conditions, express or
implied, herein contained in favor of Tenant, to the extent required to be
performed after the passing of title to Landlord’s successor-in-interest. In
such event, Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord under this Lease with respect to the
performance of the covenants and duties of “Landlord” to be performed after the
passing of title to Landlord’s successor-in-interest. This Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. Landlord’s successor(s)-in-interest shall not have liability to Tenant
with respect to the failure to perform any of the obligations of “Landlord,” to
the extent required to be performed prior to the date such
successor(s)-in-interest became the owner of the Building.
 
30.    RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS
 
All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Base Rent, required to be paid by Tenant hereunder or shall fail to
perform any other act on Tenant’s part to be performed hereunder, including
Tenant’s obligations under Paragraph 11 hereof, and such failure shall continue
for fifteen (15) days after notice thereof by Landlord, in addition to the other
rights and remedies of Landlord, Landlord may make any such payment and perform
any such act on Tenant’s part. In the case of an emergency, no prior
notification by Landlord shall be required. Landlord may take such actions
without any obligation and without releasing Tenant from any of Tenant’s
obligations. All sums so paid by Landlord and all incidental costs incurred by
Landlord and interest thereon at the Applicable Interest Rate, from the date of
payment by Landlord, shall be paid to Landlord on demand as Additional Rent.
 
31.    WAIVER
 
If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein, or constitute a course of dealing contrary to the
expressed terms of this Lease. The acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, regardless of Landlord’s knowledge of such preceding
breach at the time Landlord accepted such Rent. Failure by either party to
enforce any of the terms, covenants or conditions of this Lease for any length
of time shall not be deemed to waive or decrease the right of said party to
insist thereafter upon strict performance by the other party. Waiver by either
party of any term, covenant or condition contained in this Lease may only be
made by a written document signed by said party, based upon full knowledge of
the circumstances.
 
32.    NOTICES
 
Each provision of this Lease or of any applicable governmental laws, ordinances,
regulations and other requirements with reference to sending, mailing, or
delivery of any notice or the making of any payment by Landlord or Tenant to the
other shall be deemed to be complied with when and if the following steps are
taken:
 
A.  Rent.    All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord at Landlord’s Remittance Address
set forth in the Basic Lease Information, or at such other address as Landlord
may specify from time to time by written notice delivered in accordance
herewith. Tenant’s obligation to pay Rent and any other amounts to Landlord
under the terms of this Lease shall not be deemed satisfied until such Rent and
other amounts have been actually received by Landlord.
 
B.  Other.    All notices, demands, consents and approvals which may or are
required to be given by either party to the other hereunder shall be in writing
and either personally delivered, sent by commercial overnight courier, mailed,
certified or registered, postage prepaid or sent by facsimile with confirmed
receipt (and with an original sent by commercial overnight courier), and in each
case addressed to the party to be notified at the Notice Address for such party
as specified in the Basic Lease Information or to such other place as the party
to be notified may from time to time designate. Notices shall be deemed served
upon receipt or refusal to accept delivery. Tenant appoints as its agent to
receive the service of all default notices and notice of commencement of
unlawful detainer proceedings the person in charge of or apparently in charge of
occupying the Premises at the time, and, if there is no such person, then such
service may be made by attaching the same on the main entrance of the Premises.
 
C.  Required Notices.    Tenant shall immediately notify Landlord in writing of
any notice of a violation or a potential or alleged violation of any Regulation
that relates to the Premises or the Project, or of any inquiry, investigation,
enforcement or other action that is



11



--------------------------------------------------------------------------------

instituted or threatened by any governmental or regulatory agency against Tenant
or any other occupant of the Premises, or any claim that is instituted or
threatened by any third party that relates to the Premises or the Project.
 
33.    ATTORNEYS’ FEES
 
If either party places the enforcement of this Lease, or any part thereof, or
the collection of any Rent due, or to become due hereunder, or recovery of
possession of the Premises in the hands of an attorney or files suit upon the
same, the prevailing party shall recover its reasonable attorneys’ fees and
court costs, whether incurred at trial, appeal or review.
 
34.    SUCCESSORS AND ASSIGNS
 
This Lease shall be binding upon and inure to the benefit of Landlord, its
successors and assigns, and shall be binding upon and inure to the benefit of
Tenant, its successors, and to the extent assignment is permitted hereunder,
Tenant’s assigns.
 
35.    FORCE MAJEURE
 
If performance by a party of any portion of this Lease is made impossible by any
prevention, delay, or stoppage caused by strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes for those items, government actions, civil commotions, fire or other
casualty, or other causes beyond the reasonable control of the party obligated
to perform, performance by that party for a period equal to the period of that
prevention, delay, or stoppage is excused. Tenant’s obligation to pay Rent,
however, is not excused by this Paragraph 35. Whenever a period of time is
herein prescribed for action as to non-monetary obligations to be taken by
Tenant, Tenant shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
strike, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations or restrictions or any other causes of any kind whatsoever
which are beyond the control of Tenant.
 
36.    SURRENDER OF PREMISES
 
Tenant shall, upon expiration or sooner termination of this Lease, surrender the
Premises to Landlord in the same condition as existed on the date Tenant
originally took possession thereof, normal wear and tear excepted, with all HVAC
equipment in operating order and in good repair. Tenant shall remove all of its
debris from the Project. At or before the time of surrender, Tenant shall comply
with the terms of Paragraph 12.A. hereof with respect to Alterations to the
Premises and all other matters addressed in such Paragraph. If the Premises are
not so surrendered at the expiration or sooner termination of this Lease, the
provisions of Paragraph 25 hereof shall apply. All keys to the Premises or any
part thereof shall be surrendered to Landlord upon expiration or sooner
termination of the Term. Tenant shall give written notice to Landlord at least
thirty (30) days prior to vacating the Premises and shall meet with Landlord for
a joint inspection of the Premises at the time of vacating, but nothing
contained herein shall be construed as an extension of the Term or as a consent
by Landlord to any holding over by Tenant.
 
37.    HAZARDOUS MATERIALS
 
A.  General Restrictions.    Tenant shall conduct its business and shall cause
each Tenant Party to act in such a manner as to (a) not release or permit the
release of any Hazardous Material in, under, on or about the Premises or
Project, or (b) not use, store, generate, treat, discharge, disperse, handle,
manufacture, transport or dispose of (collectively, “Handle”) any Hazardous
Materials (other than incidental amounts of customary cleaning and office
supplies) in or about the Premises or Project except in each case in compliance
with all applicable laws. “Hazardous Material” means any hazardous, explosive,
radioactive or toxic substance, material or waste which is or becomes regulated
by any local, state or federal governmental authority or agency, including,
without limitation, any material or substance which is (i) defined or listed as
a “hazardous waste,” “extremely hazardous waste,” “restricted hazardous waste,”
“hazardous substance,” “hazardous material,” “pollutant” or “contaminant” under
any Regulation, (ii) petroleum or petroleum derivative, (iii) a flammable
explosive, (iv) a radioactive material or waste, (v) a polychlorinated biphenyl,
(vi) asbestos or asbestos containing material, (vii) infectious waste, or (viii)
a carcinogen.
 
B.  Required Disclosures.    Prior to Tenant (and at least five (5) days prior
to any assignee or any subtenant of Tenant) taking possession of any part of the
Premises, Tenant (or such subtenant or assignee, as the case may be) shall
deliver to Landlord a completed “Hazardous Materials Questionnaire”, in the form
attached hereto as Exhibit D. Tenant (and any subtenant or assignee of Tenant)
shall provided Landlord with copies of (i) its Hazardous Materials Management
Plan (“HMPP”) for its operations at the Premises, which shall include a
description of the types and quantities of Hazardous Materials used and/or
stored on the Premises; and (ii) copies of all other similar documents related
to Hazardous Materials which Tenant (or any subtenant or assignee of Tenant) has
submitted or may submit to the City of Hayward, California, or any other
regulatory agencies in connection with its use of the Premises, including any
revisions or updated to its HMPP. Tenant represents that its HMPP currently
complies with all applicable laws.
 
        C.  Additional Obligations.    If any Hazardous Materials shall be
released into the environment comprising or surrounding the Project as the
result of the acts, omissions or operations of Tenant or any Tenant Party,
Tenant shall at its sole expense promptly prepare a remediation plan therefor
consistent with applicable Regulations and recommended industry practices (and
approved by Landlord and all governmental agencies having jurisdiction) to fully
remediate such release, and thereafter shall prosecute the remediation plan so
approved to completion with all reasonable diligence and to the satisfaction of
applicable governmental agencies. If Landlord determines in good faith that any
release of any Hazardous Material or violation of Hazardous Materials
Regulations may have occurred in, on, under or about the Premises during the
Term, Landlord may require Tenant to at Tenant’s sole expense, (i) retain a
qualified environmental consultant reasonably satisfactory to Landlord to
conduct a reasonable investigation (an “Environmental Assessment”) of a nature
and scope reasonably approved in writing in advance by Landlord with respect to
the existence of any Hazardous Materials in, on, under or about the Premises and
providing a review of all Hazardous Materials activities of Tenant and the
Tenant Parties, and (ii) provide to Landlord a reasonably detailed, written
report, prepared in accordance with the institutional real estate standards, of
the Environmental Assessment.
 
D.  Indemnity.    Tenant shall indemnify, defend (by counsel reasonably
acceptable to Landlord), protect and hold Landlord harmless from and against any
and all claims, liabilities, losses, costs, loss of rents, liens, damages,
injuries or expenses (including attorneys’ and consultants’ fees and court
costs), demands, causes of action, or judgments directly or indirectly arising
out of or related to the use, generation, storage, release, or disposal of
Hazardous Materials by Tenant or any of Tenant’s Parties in, on, under or about
the Premises, the Building or the Project or surrounding land or environment,
which indemnity shall include, without limitation, damages for personal or
bodily injury, property damage, damage to the environment or natural resources
occurring on or off the Premises, losses attributable to diminution in value or
adverse effects on marketability, the cost of any investigation, monitoring,
government oversight, repair, removal, remediation, restoration, abatement, and
disposal, and the preparation of any closure or other required plans, whether
such action is required or necessary prior to or following the expiration or
earlier termination of this Lease. Neither the consent by Landlord to the use,
generation, storage, release or disposal of Hazardous Materials nor the strict
compliance by Tenant with all laws pertaining to Hazardous Materials shall
excuse Tenant from Tenant’s obligation of indemnification pursuant to this
Paragraph 37.D. Tenant’s obligations pursuant to the foregoing indemnity shall
survive the expiration or earlier termination of this Lease.



12



--------------------------------------------------------------------------------

 
38 MISCELLANEOUS
 
A.  General.    The term “Tenant” or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their respective successors, executors,
administrators and permitted assigns, according to the context hereof.
 
B.  Time.    Time is of the essence regarding this Lease and all of its
provisions. C. Choice of Law. This Lease shall in all respects be governed by
the laws of the State of California.
 
C.  Choice of Law.    This lease shall in all respects be governed by the laws
of the State of California.
 
D.  Entire Agreement.    This Lease, together with its Exhibits, addenda and
attachments and the Basic Lease Information, contains all the agreements of the
parties hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its Exhibits, addenda and
attachments and the Basic Lease Information.
 
E.  Modification.    This Lease may not be modified except by a written
instrument signed by the parties hereto. Both parties accept the area of the
Premises as specified in the Basic Lease Information as the approximate area of
the Premises for all purposes under this Lease, and acknowledges and agrees that
no other definition of the area (rentable, usable or otherwise) of the Premises
shall apply. Neither party shall in any event be entitled to a recalculation of
the square footage of the Premises, rentable, usable or otherwise.
 
F.  Severability.    If, for any reason whatsoever, any of the provisions hereof
shall be unenforceable or ineffective, all of the other provisions shall be and
remain in full force and effect.
 
G.  Recordation.    Tenant shall not record this Lease or a short form
memorandum hereof.
 
H.  Examination of Lease.    Submission of this Lease to Tenant does not
constitute an option or offer to lease and this Lease is not effective otherwise
until execution and delivery by both Landlord and Tenant.
 
I.  Accord and Satisfaction.    No payment by Tenant of a lesser amount than the
total Rent due nor any endorsement on any check or letter accompanying any check
or payment of Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies. All offers by
or on behalf of Tenant of accord and satisfaction are hereby rejected in
advance.
 
J.  Easements.    Landlord may grant easements on the Project and dedicate for
public use portions of the Project without Tenant’s consent; provided that no
such grant or dedication shall materially interfere with Tenant’s Permitted Use
of the Premises. Upon Landlord’s request, Tenant shall execute, acknowledge and
deliver to Landlord documents, instruments, maps and plats necessary to
effectuate Tenant’s covenants hereunder.
 
K.  Drafting and Determination Presumption.    The parties acknowledge that this
Lease has been agreed to by both the parties, that both Landlord and Tenant have
consulted with attorneys with respect to the terms of this Lease and that no
presumption shall be created against Landlord because Landlord drafted this
Lease. Except as otherwise specifically set forth in this Lease, with respect to
any consent, determination or estimation of Landlord required or allowed in this
Lease or requested of Landlord, Landlord’s consent, determination or estimation
shall be given or made solely by Landlord in Landlord’s good faith opinion, and
not unreasonably withheld or delayed. If Landlord fails to respond to any
request for its consent within the time period, if any, specified in this Lease,
Landlord shall be deemed to have disapproved such request, unless this Lease
provides otherwise.
 
L.  Exhibits.    The Basic Lease Information, and the Exhibits, addenda and
attachments attached hereto are hereby incorporated herein by this reference and
made a part of this Lease as though fully set forth herein.
 
M.  No Light, Air or View Easement.    Any diminution or shutting off of light,
air or view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.
 
N.  No Third Party Benefit.    This Lease is a contract between Landlord and
Tenant and nothing herein is intended to create any third party benefit.
 
O.  Quiet Enjoyment.    Upon payment by Tenant of the Rent, and upon the
observance and performance of all of the other covenants, terms and conditions
on Tenant’s part to be observed and performed, Tenant shall peaceably and
quietly hold and enjoy the Premises for the term hereby demised without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through or under Landlord, subject, nevertheless, to all
of the other terms and conditions of this Lease.
 
P.  Counterparts.    This Lease may be executed in any number of counterparts,
each of which shall be deemed an original.
 
Q.  Multiple Parties.    If more than one person or entity is named herein as
Tenant, such multiple parties shall have joint and several responsibility to
comply with the terms of this Lease.
 
R.  Prorations.    Any Rent or other amounts payable to Landlord by Tenant
hereunder for any fractional month shall be prorated based on a calendar month.
As used herein, the term “fiscal year” shall mean the calendar year or such
other fiscal year as Landlord may deem appropriate.
 
S.  Brokerage Disclosure.    Tenant shall indemnify and hold Landlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, and agents harmless from all claims of any other brokers claiming to
have represented Tenant in connection with this Lease other than CRESA Partners
(“Broker”). Landlord agrees to indemnify and hold Tenant harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Equity Office Properties Management Corp. (“EOPMC”) is an affiliate
of Landlord and represents only the Landlord in this transaction. Any assistance
rendered by any agent or employee of EOPMC in connection with this Lease or any
subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant. Landlord agrees to pay a
brokerage commission to Broker in accordance with the terms of a separate
written commission agreement to be entered into between Landlord and Broker,
provided that in no event shall Landlord be obligated to pay a commission to
Broker in connection with any extension of the Term or in connection with any
additional space that is leased by Tenant pursuant to the terms of this Lease
except as may be specifically provided otherwise in such written agreement or
future written agreement between Landlord and Broker.



13



--------------------------------------------------------------------------------

 
39.    ADDITIONAL PROVISIONS
 
A.    Renewal Option.
 
1.  Grant of Option; Conditions.    Tenant shall have the right to extend the
Term (the “Renewal Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:
 
a.  Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 12 full calendar months prior to the expiration of the initial Term and not
more than 24 full calendar months prior to the expiration of the initial Term;
and
 
b.  Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Initial Renewal Notice or at the time
Tenant delivers its Binding Notice (as defined below); and
 
c.  The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Article 21 of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.
 
2.  Terms Applicable to Premises During Renewal Term.
 
a.  The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Base Rent during the Renewal Term
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Article 6 of the Lease.
 
3.  Tenant shall pay Additional Rent (i.e. Operating Expenses) for the Premises
during the Renewal Term in accordance with Article 6 of the Lease, and the
manner and method in which Tenant reimburses Landlord for Tenant’s Proportionate
Share of Operating Expenses applicable to such matter, shall be some of the
factors considered in determining the Prevailing Market rate for the Renewal
Term.
 
4.  Procedure for Determining Prevailing Market.    Within 30 days after receipt
of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. When Landlord
and Tenant have agreed upon the Prevailing Market rate for the Premises, such
agreement shall be reflected in a written agreement between Landlord and Tenant,
whether in a letter or otherwise, and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Prevailing Market rate for the Premises within 30 days after the date Tenant
provides Landlord with the Rejection Notice, Tenant’s Renewal Option shall be
deemed to be null and void and of no force and effect.
 
If Tenant and Landlord are unable to agree on a mutually acceptable rental rate
for any such increase period within thirty (30) days after notification by
Landlord to Tenant of Landlord’s determination of the new Base Rent for the
applicable increase period, but in any event no later than the date which is
ninety (90) days prior to the expiration of the 115th month of the Term, then on
or before such date Landlord and Tenant shall each appoint a licensed real
estate broker with at least ten (10) year’s experience in leasing industrial
space in the area in which the Building is located to act as arbitrators. The
two (2) arbitrators so appointed shall determine the fair market rental value
for the Premises for the applicable increase period based on the above criteria
and each shall submit his or her determination of such fair market rental value
to Landlord and Tenant in writing, within sixty (60) days after their
appointment.
 
If the two (2) arbitrators so appointed cannot agree on the fair market rental
value for the applicable increase period within such 60-day period, the two (2)
arbitrators shall within five (5) days thereafter appoint a third arbitrator who
shall be a licensed real estate broker with at least ten (10) year’s experience
in leasing industrial space in the area in which the Building is located. The
third arbitrator so appointed shall independently determine the fair market
rental value for the Premises for the applicable increase period within thirty
(30) days after appointment, by selecting from the proposals submitted by each
of the first two arbitrators the one that most closely approximates the third
arbitrator’s determination of such fair market rental value. The third
arbitrator shall have no right to adopt a compromise or middle ground or any
modification of either of the proposals submitted by the first two arbitrators.
The proposal chosen by the third arbitrator as most closely approximating the
third arbitrator’s determination of the fair market rental value for the
applicable increase period shall constitute the decision and award of the
arbitrators and shall be final and binding on the parties.
 
Each party shall pay the fees and expenses of the arbitrator appointed by such
party and one-half (1/2) of the fees and expenses of the third arbitrator.
 
If either party fails to appoint an arbitrator, or if either of the first two
arbitrators fails to submit his or her proposal of fair market rental value to
the other party, in each case within the time periods set forth above, then the
decision of the other party’s arbitrator shall be considered final and binding.
 
5.  Renewal Amendment.    If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is



14



--------------------------------------------------------------------------------

executed. Within a reasonable time after Landlord’s receipt of the copies of the
Renewal Amendment executed by Tenant, Landlord shall execute the same provided
Tenant has made no modifications to the Renewal Amendment which have not been
agreed to by Landlord.
 
6.  Definition of Prevailing Market.    For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and other buildings comparable
to the Building in the Hayward, California area. The determination of Prevailing
Market shall take into account any material economic differences between the
terms of this Lease and any comparison lease or amendment, such as rent
abatements, construction costs and other concessions and the manner, if any, in
which the landlord under any such lease is reimbursed for operating expenses and
taxes; provided, however, the value of any Alterations made to the Premises and
paid for solely by Tenant shall not be considered when determining the
Prevailing Market rate for the Premises. The determination of Prevailing Market
shall also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.
 
B.    Monument Signage.
 
1.  During the initial Term and any extension thereof, Tenant, at Tenant’s sole
cost, but subject to governmental approval, shall have the right to maintain its
existing (as of the date of this Lease) sign on the monument sign located at the
main entrance to the Building (the “Existing Monument Sign”). Landlord shall
have the right to require that all names on the Existing Monument Sign be of the
same size and style. Tenant’s right to place its name on the Existing Monument
Sign, and the location of Tenant’s name on the Existing Monument Sign, shall be
subject to the existing rights of existing tenants in the Project. Although the
Existing Monument Sign will be maintained by Landlord, Tenant shall pay its
proportionate share of the cost of any maintenance and repair associated with
the Existing Monument Sign.
 
2.  Upon expiration or earlier termination of this Lease or Tenant’s right to
possession of the Premises, Landlord shall have the right to remove Tenant’s
name from the Existing Monument Sign, at Tenant’s cost, payable as Additional
Rent within thirty (30) days after demand therefor, or if Tenant fails to remove
the sign or its name, as required, within 30 days after written request from
Landlord, then Landlord may remove such signage and Tenant shall pay Landlord
all costs related thereto, as Additional Rent, within 30 days after demand
therefor.
 
40.    JURY TRIAL WAIVER
 
EACH PARTY HERETO (WHICH INCLUDES ANY ASSIGNEE, SUCCESSOR HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY) SHALL NOT SEEK A JURY TRIAL, HEREBY WAIVES TRIAL BY
JURY, AND HEREBY FURTHER WAIVES ANY OBJECTION TO VENUE IN THE COUNTY IN WHICH
THE BUILDING IS LOCATED, AND AGREES AND CONSENTS TO PERSONAL JURISDICTION OF THE
COURTS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
OR ANY CLAIM OF INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
STATUTE, EMERGENCY OR OTHERWISE, WHETHER ANY OF THE FOREGOING IS BASED ON THIS
LEASE OR ON TORT LAW. EACH PARTY REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL CONCERNING THE EFFECT OF THIS PARAGRAPH 40. THE
PROVISIONS OF THIS PARAGRAPH 40 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and the year first above written.
 
LANDLORD
     
TENANT
EOP-INDUSTRIAL PORTFOLIO, L.L.C., a Delaware limited liability company
     
KOSAN BIOSCIENCES INCORPORATED, a Delaware corporation
By:
 
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member     
     
By:
 
/s/    MICHAEL S. OSTRACH        

--------------------------------------------------------------------------------

           
Name:
 
Michael S. Ostrach

--------------------------------------------------------------------------------

           
Its:
 
President

--------------------------------------------------------------------------------

By:
 
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
       
By:
 
/s/    MARK GEISREITER        

--------------------------------------------------------------------------------

     
By:
 
/s/    SUSAN M. KANAYA       

--------------------------------------------------------------------------------

Name:
 
Mark Geisreiter        

--------------------------------------------------------------------------------

     
Name
 
Susan M. Kanaya       

--------------------------------------------------------------------------------

Its:
 
Senior Vice President

--------------------------------------------------------------------------------

     
Its:
 
SVP, Finance and CFO

--------------------------------------------------------------------------------

 



15



--------------------------------------------------------------------------------

 
EXHIBIT A
 
Industrial Lease
Rules and Regulations
 
1.  Driveways, sidewalks, halls, passages, exits, entrances, elevators,
escalators and stairways shall not be obstructed by tenants or used by tenants
for any purpose other than for ingress to and egress from their respective
premises. The driveways, sidewalks, halls, passages, exits, entrances, elevators
and stairways are not for the use of the general public and Landlord shall in
all cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building, the Project and its
tenants, provided that nothing herein contained shall be construed to prevent
such access to persons with whom any tenant normally deals in the ordinary
course of such tenant’s business unless such persons are engaged in illegal
activities. No tenant, and no employees or invitees of any tenant, shall go upon
the roof of any Building, except as authorized by Landlord.
 
2.  All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense.
 
3.  The directory of the Building or Project will be provided exclusively for
the display of the name and location of tenants only and Landlord reserves the
right to charge for the use thereof and to exclude any other names therefrom.
 
4.  Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building or the Project of
any person.
 
5.  Tenant shall not alter any lock or access device or install a new or
additional lock or access device or bolt on any door of its Premises, without
the prior written consent of Landlord. If Landlord shall give its consent,
Tenant shall in each case furnish Landlord with a key for any such lock. Tenant,
upon the termination of its tenancy, shall deliver to Landlord the keys for all
doors which have been furnished to Tenant, and in the event of loss of any keys
so furnished, shall pay Landlord therefor.
 
6.  The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.
 
7.  Tenant shall not use or keep in or on the Premises, the Building or the
Project any kerosene, gasoline, or inflammable or combustible fluid or material
except in strict accordance with the terms of the Lease.
 
8. Tenant shall not allow the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors and/or vibrations or interfere in any way with other
tenants or those having business therein, nor shall any animals or birds be
brought or kept in or about the Premises, the Building, or the Project.
 
9.  Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, or the business of a public barber shop, beauty parlor, nor shall
the Premises be used for any illegal, improper, immoral or objectionable
purpose, or any business or activity other than that specifically provided for
in such Tenant’s Lease. Tenant shall not accept hairstyling, barbering,
shoeshine, nail, massage or similar services in the Premises or common areas
except as authorized by Landlord.
 
10.  Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Project or
elsewhere.
 
11.  Tenant shall not place a load upon any floor of its Premises which exceeds
the load per square foot which such floor was designed to carry or which is
allowed by law.
 
12.  Each tenant shall store all its trash and garbage within the interior of
the Premises or as otherwise directed by Landlord from time to time. Tenant
shall not place in the trash boxes or receptacles any personal trash or any
material that may not or cannot be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the city, without
violation of any law or ordinance governing such disposal.
 
13.  Canvassing, soliciting, distribution of handbills or any other written
material and peddling in the Building and the Project are prohibited and each
tenant shall cooperate to prevent the same. No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Project,
without the written consent of Landlord.
 
14.  Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building and the
Project.
 
15.  Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord’s judgment, is under the influence of alcohol or drugs or who
commits any act in violation of any of these Rules and Regulations.
 
16.  Without the prior written consent of Landlord, Tenant shall not use the
name of the Building or the Project or any photograph or other likeness of the
Building or the Project in connection with, or in promoting or advertising,
Tenant’s business except that Tenant may include the Building’s or Project’s
name in Tenant’s address.
 
17.  Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
 
18.  Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.
 
19.  Landlord reserves the right to designate the use of the parking spaces on
the Project. Tenant or Tenant’s guests shall park between designated parking
lines only, and shall not occupy two parking spaces with one car. No truck
tractors, trailers or fifth wheel are allowed to be parked anywhere at any time
within the Project other than in Tenant’s own truck dock well. Vehicles in
violation of the above shall be subject to tow-away, at vehicle owner’s expense.
No tenant of the Building shall park in visitor or reserved parking areas or
loading areas. Any tenant found parking in such designated visitor or reserved
parking areas or loading areas or unauthorized areas shall be subject to
tow-away at vehicle owner’s expense. The parking areas shall not be used to
provide car wash, oil changes, detailing,



1



--------------------------------------------------------------------------------

 
automotive repair or other services unless otherwise approved or furnished by
Landlord. Tenant will from time to time, upon the request of Landlord, supply
Landlord with a list of license plate numbers of vehicles owned or operated by
its employees or agents.
 
20.  No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Project including the
parking and driveway areas of the Project. All products, goods and materials
must be manipulated, handled, kept, and stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas of the Project. Tenant also agrees to keep the exterior of the Premises
clean and free of nails, wood, pallets, packing materials, barrels and any other
debris produced from their operation. All products, materials and goods are to
enter and exit the Premises by being loaded or unloaded through dock high doors
into trucks and or trailers, over dock high loading platforms into trucks and or
trailers or loaded or unloaded into trucks and or trailers within the Premises
through grade level door access.
 
21.  Tenant shall be responsible for the observance of all of the foregoing
Rules and Regulations by Tenant’s employees, agents, clients, customers,
invitees and guests.
 
22.  These Rules and Regulations are in addition to, and shall not be construed
to in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Project. In the
event of any conflict between these rules and the provisions of the Lease, the
provisions of the Lease shall control.
 
23.  Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all tenants of the Building.
 
Landlord reserves the right to make such other and reasonable non-discriminatory
rules and regulations as in its judgment may from time to time be needed for
safety and security, for care and cleanliness of the Building and the Project
and for the preservation of good order therein. Tenant agrees to abide by all
such Rules and Regulations herein stated and any additional rules and
regulations which are adopted.



2



--------------------------------------------------------------------------------

 
EXHIBIT B
 
SITE PLAN, PROPERTY DESCRIPTION



1



--------------------------------------------------------------------------------

 
EXHIBIT C
 
LEASE IMPROVEMENT AGREEMENT
 
This Exhibit is attached to and made a part of the Lease, by and between
EOP-INDUSTRIAL PORTFOLIO, L.L.C., a Delaware limited liability company
(“Landlord”) and KOSAN BIOSCIENCES INCORPORATED, a Delaware corporation
(“Tenant”) for space in the Building located at 3832 Bay Center Place, Hayward,
California.
 
As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.
 
I.    Alterations and Allowance.
 
A.  Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit is attached and
all prepaid rental and security deposits required under such agreement, shall
have the right to perform alterations and improvements in the Premises (the
“Initial Alterations”). Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform Initial Alterations in the
Premises unless and until Tenant has complied with all of the terms and
conditions of Article 12 of the Lease, including, without limitation, approval
by Landlord of the final plans for the Initial Alterations and the contractors
to be retained by Tenant to perform such Initial Alterations. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld. The parties agree that
Landlord’s approval of the general contractor to perform the Initial Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (i) does not have trade references reasonably acceptable to Landlord,
(ii) does not maintain insurance as required pursuant to the terms of this
Lease, (iii) does not have the ability to be bonded for the work in an amount of
no less than 150% of the total estimated cost of the Initial Alterations, (iv)
does not provide current financial statements reasonably acceptable to Landlord,
or (v) is not licensed as a contractor in the state/municipality in which the
Premises is located. Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.
 
B.    Provided Tenant is not in default, Landlord agrees to contribute the sum
of $5,000.00 (the “Allowance”) toward the cost of performing the Initial
Alterations in preparation of Tenant’s occupancy of the Premises. The Allowance
may only be used for hard costs in connection with the Initial Alterations. The
Allowance shall be paid to Tenant or, at Landlord’s option, to the order of the
general contractor that performed the Initial Alterations, within 30 days
following receipt by Landlord of (1) receipted bills covering all labor and
materials expended and used in the Initial Alterations; (2) a sworn contractor’s
affidavit from the general contractor and a request to disburse from Tenant
containing an approval by Tenant of the work done; (3) full and final waivers of
lien; (4) as-built plans of the Initial Alterations; and (5) the certification
of Tenant and its architect that the Initial Alterations have been installed in
a good and workmanlike manner in accordance with the approved plans, and in
accordance with applicable laws, codes and ordinances. The Allowance shall be
disbursed in the amount reflected on the receipted bills meeting the
requirements above. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of the Allowance during the
continuance of an uncured default under the Lease, and Landlord’s obligation to
disburse shall only resume when and if such default is cured.
 
C.  In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit by December 31, 2004, any unused
amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Initial Alterations and/or
Allowance
 
D.  Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.
 
E.  This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.



1



--------------------------------------------------------------------------------

 
EXHIBIT D
 
HAZARDOUS MATERIALS QUESTIONNAIRE
 
This questionnaire is designed to solicit information regarding Tenant’s
proposed use, generation, treatment, storage, transfer or disposal of hazardous
or toxic materials, substances or wastes. If this Questionnaire is attached to
or provided in connection with a lease, the reference herein to any such items
shall include all items defined as “Hazardous Materials,” “Hazardous
Substances,” “Hazardous Wastes,” “Toxic Materials,” “Toxic Substances, “Toxic
Wastes,” or such similar definitions contained in the lease. Please complete the
questionnaire and return it to Landlord for evaluation. If your use of materials
or substances, or generation of wastes is considered to be significant, further
information may be requested regarding your plans for hazardous and toxic
materials management. Your cooperation in this matter is appreciated. If you
have any questions, do not hesitate to call us for assistance.
 
1.    PROPOSED TENANT
 
Name (Corporation, Individual, Corporate or Individual DBA, or Public Agency):                 
                                        
                                                   
    
                                                                              
                                        
                                        
                                                    
Standard Industrial Classification Code (SIC):                          
                                        
                                                         
           
Street Address:                                  
                                        
                                        
                                                                    
           
City, State, Zip Code:                               
                                        
                                        
                                                          
           
Contact Person & Title:                              
                                        
                                        
                                                        

 
Telephone Number: (        )                                         
    Facsimile Number: (        )                                              
 
 
2.    LOCATION AND ADDRESS OF PROPOSED LEASE
 
Street Address:                                  
                                        
                                        
                                                                    
      
City, State, Zip Code:                               
                                        
                                        
                                                          
      
Bordering Streets:                                 
                                        
                                        
                                                               
      
Streets to which Premises has Access:                           
                                        
                                                                       
      

 
 
3.    DESCRIPTION OF PREMISES
 
Floor Area:                                  
                                        
                                        
                                                                           
         
Number of Parking Spaces:                              
                                        
                                        
                                                
         
Date of Original Construction:                              
                                        
                                        
                                           
         
Past Uses of Premises:                               
                                        
                                        
                                                         
         
Dates and Descriptions of Significant Additions, Alterations or Improvements:                  
                                           
         
                                                                              
                                        
                                        
                                                    
         
Proposed Additions, Alterations or Improvements, if
any:                                       
                                                              



1



--------------------------------------------------------------------------------

 
4.    DESCRIPTION OF PROPOSED PREMISES USE
 
Describe proposed use and operation of Premises including (i) services to be
performed, (ii) nature and types of manufacturing or assembly processes, if any,
and (iii) the materials or products to be stored at the Premises.
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Will the operation of your business at the Premises involve the use, generation,
treatment, storage, transfer or disposal of hazardous wastes or materials? Do
they now? Yes          No          If the answer is “yes,” or if your SIC code
number is between 2000 to 4000, please complete Section V.
 
5.    PERMIT DISCLOSURE
 
Does or will the operation of any facet of your business at the Premises require
any permits, licenses or plan approvals from any of the following agencies?
 
U.S. Environmental Protection Agency
  
Yes         
  
No         
City or County Sanitation District
  
Yes         
  
No         
State Department of Health Services
  
Yes         
  
No         
U.S. Nuclear Regulator Commission
  
Yes         
  
No         
Air Quality Management District
  
Yes         
  
No         
Bureau of Alcohol, Firearms and Tobacco
  
Yes         
  
No         
City or County Fire Department
  
Yes         
  
No         
Regional Water Quality Control Board
  
Yes         
  
No         
Other Governmental Agencies (if yes,
  
Yes         
  
No         
identify:                                                      )
         

 
If the answer to any of the above is “yes,” please indicate permit or license
numbers, issuing agency and expiration date or renewal date, if applicable.
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
If your answer to any of the above is “yes,” please complete Sections VI and
VII.



2



--------------------------------------------------------------------------------

 
6.     HAZARDOUS MATERIALS DISCLOSURE
 
Will any hazardous or toxic materials or substances be stored on the Premises?
Yes          No          If the answer is “yes,” please describe the materials
or substances to be stored, the quantities thereof and the proposed method of
storage of the same (i.e., drums, aboveground or underground storage tanks,
cylinders, other), and whether the material is a Solid (S), Liquid (L) or Gas
(G):
 
Material/ Substance

--------------------------------------------------------------------------------

  
Quantity to be
Stored on Premises

--------------------------------------------------------------------------------

  
Storage Method

--------------------------------------------------------------------------------

  
Amount to be Stored
on a Monthly Basis

--------------------------------------------------------------------------------

  
Maximum Period of
Premises Storage

--------------------------------------------------------------------------------

                                            
  
                                      
  
                                      
  
                                      
  
                                      
                                            
  
                                      
  
                                      
  
                                      
  
                                      
                                            
  
                                      
  
                                      
  
                                      
  
                                      

 
Attach additional sheets if necessary.
 
Is any modification of the Premises improvements required or planned to mitigate
the release of toxic or hazardous materials substance or wastes into the
environment? Yes          No          If the answer is “yes,” please describe
the proposed Premises modifications:
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
7.     HAZARDOUS WASTE DISCLOSURE
 
Will any hazardous waste, including recyclable waste, be generated by the
operation of your business at the Premises? Yes          No          If the
answer is “yes,” please list the hazardous waste which is expected to be
generated (or potentially will be generated) at the Premises, its hazard class
and volume/frequency of generation on a monthly basis.
 
Waste Name

--------------------------------------------------------------------------------

 
Hazard Class

--------------------------------------------------------------------------------

 
Volume/Month

--------------------------------------------------------------------------------

  
Maximum Period of
Premises Storage

--------------------------------------------------------------------------------

                                            
 
                                                   
 
                                                     
  
                                                     
                                            
 
                                                   
 
                                                     
  
                                                     

 
Attach additional sheets if necessary.
 
If the answer is “yes,” please also indicate if any such wastes are to be stored
within the Premises and the proposed method of storage (i.e., drums, aboveground
or underground storage tanks, cylinders, other).
 
Waste Name

--------------------------------------------------------------------------------

  
Storage Method

--------------------------------------------------------------------------------

 
                                                                              
                  
  
 
                                                                              
                           
 
                                                                              
                  
  
 
                                                                              
                           

 
Attach additional sheets if necessary.
 
If the answer is “yes,” please also describe the method(s) of disposal for each
waste. Indicate where disposal will take place including the methods, equipment
and companies to be used to transport the waste:
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    



3



--------------------------------------------------------------------------------

 
Is any treatment or processing of hazardous wastes to be conducted at the
Premises? Yes          No          If the answer is “yes,” please describe
proposed treatment/processing methods:
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Which agencies are responsible for monitoring and evaluating compliance with
respect to the storage and disposal of hazardous materials or wastes at or from
the Premises? (Please list all agencies):
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Have there been any agency enforcement actions regarding Tenant (or any
affiliate thereof), or any existing Tenant’s (or any affiliate’s) facilities, or
any past, pending or outstanding administrative orders or consent decrees with
respect to Tenant or any affiliate thereof? Yes         No         If the answer
is “yes,” have there been any continuing compliance obligations imposed on
Tenant or its affiliates as a result of the decrees or orders? Yes        
No         If the answer is “yes,” please describe:
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Has Tenant or any of its affiliates been the recipient of requests for
information, notice and demand letters, cleanup and abatement orders, or cease
and desist orders or other administrative inquiries? Yes         No         If
the answer is “yes,” please describe:
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Are there any pending citizen lawsuits, or have any notices of violations been
provided to Tenant or its affiliates or with respect to any existing facilities
pursuant to the citizens suit provisions of any statute? Yes         No        
If the answer is “yes,” please describe:
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Have there been any previous lawsuits against the company regarding
environmental concerns? Yes         No         If the answer is “yes,” please
describe how these lawsuits were resolved:
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
                                                                              
                                        
                                        
                                                    
 
Has an environmental audit ever been conducted at any of your company’s existing
facilities? Yes         No         If the answer is “yes,” please describe:



4



--------------------------------------------------------------------------------

 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
Does your company carry environmental impairment insurance? Yes           No
          If the answer is “yes,” what is the name of the carrier and what are
the effective periods and monetary limits of such coverage?
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
8.    EQUIPMENT LOCATED OR TO BE LOCATED AT THE PREMISES
 
Is (or will there be) any electrical transformer or other equipment containing
polychlorinated biphenyls located at the Premises? Yes           No           If
the answer is “yes,” please specify the size, number and location (or proposed
location):
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
Is (or will there be) any tank for storage of a petroleum product located at the
Premises? Yes           No           If the answer is “yes,” please specify
capacity and contents of tank; permits, licenses and/or approvals received or to
be received therefor and any spill prevention control or conformance plan to be
taken in connection therewith:
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
9.    ONGOING ACTIVITIES (APPLICABLE TO TENANTS IN POSSESSION)
 
Has any hazardous material, substance or waste spilled, leaked, discharged,
leached, escaped or otherwise been released into the environment at the
Premises? Yes           No           If the answer is “yes,” please describe
including (i) the date and duration of each such release, (ii) the material,
substance or waste released, (iii) the extent of the spread of such release into
or onto the air, soil and/or water, (iv) any action to clean up the release, (v)
any reports or notifications made of filed with any federal, state, or local
agency, or any quasi-governmental agency (please provide copies of such reports
or notifications) and (vi) describe any legal, administrative or other action
taken by any of the foregoing agencies or by any other person as a result of the
release:
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
                                                                              
                                        
                                        
                                                     
 
This Hazardous Materials Questionnaire is certified as being true and accurate
and has been completed by the party whose signature appears below on behalf of
Tenant as of the date set forth below.
 
DATED:                                    
                                        
 
 
Signature                                    
                                                 
 
Print Name                                       
                                           
 
Title                                    
                                                         



5



--------------------------------------------------------------------------------

 
EXHIBIT E
 
FORM OF LETTER OF CREDIT
 
[Name of Financial Institution]
 
Irrevocable Standby  
Letter of Credit
No.                                                   
Issuance Date:                             
Expiration Date:                         
Applicant: Kosan Biosciences Incorporated
 
Beneficiary
 
EOP-Industrial Portfolio, L.L.C.
2200 Powell Street
Suite 200
Emeryville, California 94608
Attention: Leasing Director
 
Ladies/Gentlemen:
 
We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Nine Hundred
Three Thousand Three Hundred Twelve and 00/100 U.S. Dollars ($903,312.00)
available for payment at sight by your draft drawn on us when accompanied by the
following documents:
 

 
1.
 
An original copy of this Irrevocable Standby Letter of Credit.

 

 
2.
 
Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of             U.S.Dollars
($            ) under your Irrevocable Standby Letter of Credit
No.        represents funds due and owing to us pursuant to the terms of that
certain lease by and between             , as landlord, and             , as
tenant, and/or any amendment to the lease or any other agreement between such
parties related to the lease.”

 
It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office Properties Trust, 2 North Riverside Plaza, Suite
2100, Chicago, Illinois 60606, Attention: Treasury Department. In addition to
the foregoing, we understand and agree that you shall be entitled to draw upon
this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in
the event that we elect not to renew this Irrevocable Standby Letter of Credit
and, in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.
 
This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.
 
We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.
 
All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                 to the attention of                 
            .
 
Very truly yours,

--------------------------------------------------------------------------------

[name]

--------------------------------------------------------------------------------

 
[title]

--------------------------------------------------------------------------------



1